19-11425-mkv   Doc 89   Filed 12/06/19     Entered 12/06/19 17:20:28    Main Document
                                         Pg 1 of 42


THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN.
ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A
DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY
COURT.     THIS DISCLOSURE STATEMENT IS BEING SUBMITTED FOR
APPROVAL BUT HAS NOT BEEN APPROVED BY THE COURT.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                      Chapter 11
C.T.W. REALTY CORP.,
                                                      Case No. 19-11425 (MKV)
                         Debtor.




              SECOND AMENDED DISCLOSURE STATEMENT
         FOR PLAN OF REORGANIZATION BY C.T.W. REALTY CORP.
          PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE




                                           HERRICK, FEINSTEIN LLP
                                           2 Park Avenue
                                           New York, NY 10016
                                           Telephone: (212) 592-1400
                                           Facsimile: (212) 592-1500
                                           Steven B. Smith
                                           Meaghan Millan

                                           Counsel for Debtor and Debtor-In-Possession
19-11425-mkv         Doc 89          Filed 12/06/19            Entered 12/06/19 17:20:28                           Main Document
                                                             Pg 2 of 42


                                               TABLE OF CONTENTS

I.     PURPOSES AND LIMITATIONS OF DISCLOSURESTATEMENT............................... 1

       A.        Purpose of Disclosure Statement............................................................................. 1

       B.        Definitions................................................................................................................ 1

       C.        Enclosures................................................................................................................ 1

       D.        Representations and Limitations..............................................................................2

       E.        Important Dates........................................................................................................3

       F.        Solicitation Procedures............................................................................................3

       G.        Recommendation.....................................................................................................4

       H.        Inquiries.................................................................................................................. 4

II.    BACKGROUND................................................................................................................ 4

       A.        About the Debtor......................................................................................................4

       B.        Debt Structure..........................................................................................................5

       C.        The Foreclosure Action............................................................................................5

III.   SIGNIFICANT EVENTS DURING THE CHAPTER 11 CASE........................................ 6

       A.        Wilmington Trust’s Motion to Excuse Compliance By Receiver with Section 543
                 of the Bankruptcy Code...........................................................................................6

       B.        Retention of Professionals...................................................................................... 6

       C.        Section 341 Meeting of Creditors............................................................................7

       D.        Wilmington Trust’s Motion to Terminate the Debtor’s Exclusive Period Within
                 Which to File a Plan of Reorganization...................................................................7

       E.        Post-Petition Financing............................................................................................7

       F.        The Plan and the 120-Day Marketing Period..........................................................7

       G.        Rosewood’s Marketing Efforts................................................................................8

IV.    SUMMARY OF THE PLAN..............................................................................................9

       A.       General Plan Objectives............................................................................................9

                                                                   i
19-11425-mkv         Doc 89          Filed 12/06/19            Entered 12/06/19 17:20:28                         Main Document
                                                             Pg 3 of 42


        B.       Provisions Governing Order and Method for Distributions Under the Plan.......... 9

        C.       Classes of Claims.....................................................................................................9

V.      MEANS OF IMPLEMENTING THE PLAN.................................................................... 13

        A.       Plan Funding..........................................................................................................13

        B.       Sale of Property......................................................................................................13

        C.       Refinancing............................................................................................................14

        D.      Reinstatement.......................................................................................................... 14

        E.       Notice of Sale, Refinancing or Reinstatement....................................................... 15

        F.       Post-Confirmation Date Management................................................................... 15

        G.       Filing of Documents..............................................................................................16

        H.       Resolution of Disputed Claims & Reserves...........................................................16

        I.       Provisions Governing Distributions.......................................................................16

VI.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES.........................................19

        A.       Rejection of Executory Contracts and Unexpired Leases......................................19

        B.       Assumption and Assignments of Executory Contracts and Unexpired Leases....20

        C.       Assumption Cure Payments.................................................................................. 20

        D.       Rejection Claims................................................................................................... 20

        E.       Bar to Rejection Claims........................................................................................ 20

VII.    INJUNCTION AND EXCULPATION............................................................................ 20

        A.       Binding Effect....................................................................................................... 20

        B.       Injunction.............................................................................................................. 21

        C.       Exculpation........................................................................................................... 21

        D.       All Distributions Received in Full and Final Satisfaction.................................... 22

VIII.   CONDITIONS PRECEDENT.......................................................................................... 22

        A.      Conditions Precedent to Confirmation of the Plan.................................................22


                                                                  ii
19-11425-mkv        Doc 89          Filed 12/06/19            Entered 12/06/19 17:20:28                          Main Document
                                                            Pg 4 of 42


       B.      Conditions Precedent to the Plan Effective Date.................................................... 22

IX.    RETENTION OF JURISDICTION...................................................................................23

       A.       Retention of Jurisdiction........................................................................................23

       B.       Post-Effective Date Jurisdiction............................................................................25

X.     CERTAIN TAX CONSEQUENCES OF THE PLAN......................................................25

       A.       General...................................................................................................................25

       B.       Tax Consequences of Payment of Allowed Claims Pursuant to Plan Generally..26

XI.    MISCELLANEOUS PLAN PROVISIONS......................................................................27

       A.       Orders in Aid of Consummation............................................................................27

       B.       Compliance with Tax Requirements......................................................................27

       C.       Due Authorization by Claim Holders....................................................................27

       D.      Amendments..........................................................................................................27

       E.       Reservation of Rights.............................................................................................27

       F.      Revocation or Withdrawal of Plan.........................................................................28

       G.       Request for Relief Under Section 1129(b)............................................................ 28

       H.      Additional Documents...........................................................................................28

       I.       Section Headings.................................................................................................. 28

       J.      Computation of Time.............................................................................................28

       K.      Successors and Assigns..........................................................................................28

       L.      Notices.................................................................................................................. 29

       M.      Governing Law......................................................................................................29

       N.      Severability........................................................................................................... 29

       O.      Business Day......................................................................................................... 29

XII.   CONFIRMATION OF PLAN - REQUIREMENTS....................................................... 29

       A.      Absolute Priority Rule........................................................................................... 30


                                                                hi
19-11425-mkv         Doc 89        Filed 12/06/19         Entered 12/06/19 17:20:28                  Main Document
                                                        Pg 5 of 42



        B.       Best Interest of Creditors Test; Liquidation Analysis........................................... 30

XIII.   PLAN RELATED RISK FACTORS AND ALTERNATIVES TO CONFIRMATION
        AND CONSUMMATION OF THE PLAN......................................................................33

        A.       Certain Bankruptcy-Related Considerations..........................................................33

        B.       Alternatives to the Plan and Consequences of Rejection..................................... 34

XIV.    PROCEDURES FOR VOTING ON PLAN......................................................................34

XV.     CONFIRMATION HEARING..........................................................................................36

XVI.    RECOMMENDATION.....................................................................................................36




                                                            IV
19-11425-mkv      Doc 89     Filed 12/06/19     Entered 12/06/19 17:20:28        Main Document
                                              Pg 6 of 42



PLEASE READ THIS DISCLOSURE STATEMENT CAREFULLY.             THIS
DISCLOSURE STATEMENT CONTAINS INFORMATION THAT MAY BEAR UPON
YOUR DECISION TO ACCEPT OR REJECT THE PLAN WHICH IS ENCLOSED
WITH THIS DISCLOSURE STATEMENT. THE DEBTOR BELIEVES THAT THE
PLAN IS IN THE BEST INTERESTS OF THE DEBTOR AND ITS CREDITORS AND
PROVIDES FOR THE HIGHEST AND MOST EXPEDITIOUS RECOVERIES TO
HOLDERS OF ALLOWED CLAIMS AGAINST AND INTERESTS IN THE DEBTOR.

        C.T.W. Realty Corp. (the “Debtor”) respectfully submits this Second Amended
Disclosure Statement (the “Amended Disclosure Statement”) pursuant to Section 1125 of title
11, United States Code, 11 U.S.C. §§ et seq. (the “Bankruptcy Code”) and Rule 3017 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to accompany its Second
Amended Plan of Reorganization dated December 6, 2019 (the “Plan”), which has been filed
with the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”) [Dkt. No. 88],

1.     PURPOSES AND LIMITATIONS OF DISCLOSURE STATEMENT

       A.      Purpose of Disclosure Statement

       The purpose of the Amended Disclosure Statement is to set forth information that (i)
summarizes the Plan and altematiyes to the Plan, (ii) adyises holders of Claims of their rights
under the Plan, (iii) assists creditors entitled to yote in making informed decisions as to whether
they should yote to accept or reject the Plan, and (iy) assists the Bankruptcy Court in determining
whether the Plan complies with the proyisions of chapter 11 of the Bankruptcy Code and should
be confirmed.

        You are urged to read this Amended Disclosure Statement in order to determine what
rights you may haye to yote on or object to the Plan and before making any decision on any such
course of action. Particular attention should be directed to the proyisions of the Plan affecting or
impairing your rights as they existed before the institution of this chapter 11 case (the “Chapter
11 Case”). Please note, howeyer, that this Amended Disclosure Statement cannot tell you
eyerything about your rights. For instance, this Amended Disclosure Statement cannot and does
not proyide a complete description of the financial status of the Debtor, all of the applicable
proyisions of the Bankruptcy Code, or other matters that may be deemed significant by creditors
and other parties in interest. You are also encouraged to consult with your lawyers and/or
adyisors as your reyiew and consider the Amended Disclosure Statement and the Plan to enable
you to obtain more specific adyice on how the Plan will affect you.

       B.      Definitions

       Unless otherwise defined herein, capitalized terms used in this Amended Disclosure
Statement will haye the meanings ascribed to such terms in the Plan.

       C.      Enclosures

       The following materials are included with this Amended Disclosure Statement:
19-11425-mkv     Doc 89      Filed 12/06/19     Entered 12/06/19 17:20:28        Main Document
                                              Pg 7 of 42


       1.      A copy of the Plan;

         2.      A copy of an order approving the Disclosure Statement (the “Disclosure
Statement Approval Order”) which states: (a) the date by which objections to confirmation of the
Plan must be served and filed, (b) the date by which all votes with respect to the Plan must be
cast, (c) the date of the hearing in the Bankruptcy Court to consider confirmation of the Plan, and
(d) other relevant information;

       3.      Notice of Confirmation Hearing. A copy of the notice of the deadline for
submitting ballots to accept or reject the Plan and, among other things, the date, time and place
of the Confirmation Hearing and the deadline for filing objections to confirmation of the Plan
(the “Confirmation Hearing Notice”); and

       4.      A ballot (and return envelope) for voting to accept or reject the Plan.

       D,      Representations and Limitations

      NO PERSON IS AUTHORIZED IN CONNECTION WITH THE PLAN OR THE
SOLICITATION OF VOTES THEREON TO GIVE ANY INFORMATION OR TO
MAKE ANY REPRESENTATION OTHER THAN AS CONTAINED IN THIS
AMENDED DISCLOSURE STATEMENT AND THE EXHIBITS ANNEXED HERETO
OR INCORPORATED HEREIN BY REFERENCE OR REFERRED TO HEREIN, AND
IF GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATION MAY NOT BE
RELIED UPON AS HAVING BEEN AUTHORIZED BY THE DEBTOR.

     NO REPRESENTATIONS CONCERNING THE DEBTOR OR THE PLAN ARE
AUTHORIZED OTHER THAN AS SET FORTH HEREIN. ANY REPRESENTATIONS
OR INDUCEMENTS TO SECURE YOUR ACCEPTANCE OF THE PLAN OTHER
THAN AS CONTAINED HEREIN SHOULD NOT BE RELIED UPON BY YOU.

     THE INFORMATION CONTAINED HEREIN HAS BEEN PREPARED BY THE
DEBTOR IN GOOD FAITH, BASED UPON UNAUDITED INFORMATION
AVAILABLE TO THE DEBTOR AS OF THE DATE HEREOF. ALTHOUGH THE
DEBTOR HAS USED BEST EFFORTS TO ENSURE THAT SUCH INFORMATION IS
ACCURATE, THE INFORMATION CONTAINED HEREIN IS UNAUDITED. THE
DEBTOR BELIEVES THAT THIS DISCLOSURE STATEMENT COMPLIES WITH
THE REQUIREMENTS OF THE BANKRUPTCY CODE.

     THE STATEMENTS CONTAINED IN THIS AMENDED DISCLOSURE
STATEMENT ARE MADE AS OF THE DATE HEREOF, UNLESS ANOTHER TIME IS
SPECIFIED HEREIN, AND DELIVERY OF THIS AMENDED DISCLOSURE
STATEMENT SHALL NOT CREATE ANY IMPLICATION THAT THERE HAS BEEN
NO CHANGE IN THE FACTS SET FORTH HEREIN SINCE THE DATE OF THIS
AMENDED DISCLOSURE STATEMENT AND/OR THE DATE THAT THE
MATERIALS RELIED UPON IN PREPARATION OF THIS AMENDED DISCLOSURE
STATEMENT WERE COMPILED. THE AMENDED DISCLOSURE STATEMENT
MAY NOT BE RELIED ON FOR ANY PURPOSE OTHER THAN TO DETERMINE
HOW TO VOTE ON THE PLAN, AND NOTHING CONTAINED HEREIN SHALL
19-11425-mkv     Doc 89      Filed 12/06/19     Entered 12/06/19 17:20:28    Main Document
                                              Pg 8 of 42


CONSTITUTE AN ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, OR
BE ADMISSIBLE IN ANY PROCEEDING INVOLVING THE DEBTOR OR ANY
OTHER PARTY, OR BE DEEMED CONCLUSIVE ADVICE ON THE TAX OR OTHER
LEGAL EFFECTS OF THE PLAN ON HOLDERS OF CLAIMS AGAINST THE
DEBTOR.

     THE DESCRIPTION OF THE PLAN CONTAINED IN THIS AMENDED
DISCLOSURE STATEMENT IS INTENDED AS A SUMMARY ONLY AND IS
QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE PLAN ITSELF. EACH
CREDITOR IS ENCOURAGED TO READ, CONSIDER AND CAREFULLY ANALYZE
THE TERMS AND PROVISIONS OF THE PLAN.

       E.      Important Dates

        The Bankruptcy Court approved this Amended Disclosure Statement by and
through the Disclosure Statement Approval Order entered on January [__ ], 2020 after
notice and hearing and in accordance with Section 1125 of the Bankruptcy Code. The
Bankruptcy Court found that the information contained herein is of the kind, and is
sufficiently detailed, to enable a hypothetical, reasonable investor typical of the class being
solicited to make an informed judgment concerning the Plan. HOWEVER, THE
BANKRUPTCY COURT HAS NOT CONFIRMED THE PLAN, NOR IS THIS
AMENDED DISCLOSURE STATEMENT OR THE DISCLOSURE STATEMENT
APPROVAL ORDER TO BE CONSTRUED AS APPROVAL OR ENDORSEMENT OF
THE PLAN BY THE BANKRUPTCY COURT.

        As stated in the Disclosure Statement Approval Order, the Bankruptcy Court has
scheduled a hearing to consider Confirmation of the Plan for February 13, 2020 at 10:00
a.m. Holders of Claims and other parties in interest may attend this hearing. Objections
to confirmation of the Plan must be filed on or before February 6, 2020 at 4:00 p.m. as set
forth in the Disclosure Statement Approval Order.

       All Ballots with respect to the Plan must be completed in full and signed to be
counted in the tabulation of the votes and must be received by the Debtor no later than
4:00 p.m. on February 4, 2020.

       Completed and signed Ballots should be returned by first class mail to the Debtor’s
counsel at the below address in the enclosed self-addressed return envelope:

Herrick, Feinstein LLP
2 Park Avenue, 22"‘' Floor
New York, NY 10016
Attention: Larisa Poretsky

       F.     Solicitation Procedures

       Creditors holding Claims and equity holders holding Interests that are impaired
have the right to vote to accept or reject the Plan. Generally speaking, a Claim or Interest
is impaired if the Plan alters the legal, contractual or equitable rights of the holder of the
19-11425-mkv      Doc 89     Filed 12/06/19     Entered 12/06/19 17:20:28         Main Document
                                              Pg 9 of 42


Claims or Interests. A Class of creditors accepts the Plan when creditors holding two-
thirds in amount of such class and more than one-half in number of the Claims in such
class who actually cast their ballots vote to accept the Plan.

        In this Chapter 11 Case, the Plan contains four (4) Classes of Claims. The Plan
provides that holders of Claims in three of the four classes are impaired in that the Plan
alters the legal, contractual and equitable rights of the holders of such Claims.

        G.     Recommendation

        In the opinion of the Debtor, the treatment of creditors under the Plan contemplates a
greater recovery than that which is likely to be achieved under any other alternative for the
liquidation of the Debtor’s assets under chapter 11 or chapter 7 of the Bankruptcy Code. More
specifically, it is the Debtor’s opinion that it is premature to conclude definitively that a sale of
the Property will result in the greatest possible value for the estate. As such, the Debtor’s plan,
and any plan that may be filed by another party, must preserve the Debtor’s ability to Refinance
or Reinstate until such time as the marketing process has concluded and the value of the Property
has been determined. Accordingly, the Debtor believes that confirmation of the Plan is in the
best interests of the Debtor’s creditors and recommends that all holders of Claims entitled to vote
on the Plan vote to accept the Plan.

       H.      Inquiries

       If you have any questions about the packet of materials that you have received, please
contact Steven B. Smith by email ssmith@herrick.com or by telephone at 212.592.1474 during
normal business hours.

II.    BACKGROUND

       A.      About the Debtor

        The Debtor is a corporation organized under New York law, and is a single asset real
estate company, as defined in 11 U.S.C. § 101(51B). The Debtor owns a commercial property
located at 55-59 Chrystie Street, New York, New York 10002 and further identified as Block
303 Lot 27 in the Borough of Manhattan as shown on the City of New York Tax Map, in the
County of New York, State of New York (the “Property”). The Property is a five-story industrial
building erected in the 1880s, originally utilized as a brewery. The Property possesses
approximately 45,000 usable square feet. In the 1970s, the family of the Debtor’s President, Mr.
Gary Tse, established its first garment factory in the Property. When the Debtor acquired the
Property in 1982, the Debtor converted the majority of the Property to garment factory use
alongside other industrial and non-traditional uses, e.g., work/live artist lofts, art galleries,
restaurant equipment manufacturing and warehousing.

        In the early 2000s, the Debtor repositioned the Property and leased office and creative
lofts. The Debtor invest significant capital to upgrade the Property’s infrastructure and for tenant
improvements.
19-11425-mkv            Doc 89   Filed 12/06/19 Entered 12/06/19 17:20:28                    Main Document
                                               Pg 10 of 42


        Between 2017 and 2018, approximately twenty-one (21) tenants vacated the Property on
their own volition, and the Debtor did not renew the leases of three (3) tenants because they were
improperly using their office space as storage and logistics for their products and the tenants
desired to renew their leases at below market rate levels. The Debtor actively marketed and
solicited higher rent-paying tenants. However, the revenues received from existing leases were
insufficient to cover operating expenses or service debt, causing the mortgagee to file a
foreclosure action.

        B.       Debt Structure

        On May 29, 2019, the Debtor filed schedules of assets and liabilities and statement of
financial affairs for the Debtor [Dkt. No. 19] and filed an amended statement of financial affairs
on June 13, 2019 [Dkt. No. 26] (collectively, the “Schedules”). The following is an overview of
the Debtor’s capital structure as currently understood.

                 (i)       Wilmington Trust - Senior Secured Lender

       On or about February 10, 2017, Ladder Capital Finance LLC (“Ladder Capital”) agreed
to make a loan to the Debtor in the amount of $25,125,000.00 (the “Loan”) pursuant to the terms
of a loan agreement, dated February 10, 2017 (the “Loan Agreement”) and evidenced by an
Amended, Restated and Consolidated Promissory Note, dated February 10, 2017 (the “Note”).
The Loan is secured by an Amended, Restated and Consolidated Mortgage, Assignment of
Leases and Rents and Security Agreement, dated February 10, 2017 (the “Mortgage”), which
encumbers the Property.

        Effective as of March 13, 2017, Ladder Capital assigned the Loan, Note and Mortgage,
and other related documents (together, the “Loan Documents”), to Ladder Capital Finance II,
LLC, which subsequently assigned the Loan Documents to Wilmington Trust, N.A., as Trustee
for the Benefit of the Holders of LLCM 2017-LC26 Mortgage Trust Commercial Mortgage Pass-
Through Certificates, Series 2017-LC26 (“Wilmington Trust”).

                 (ii)      Titan Capital - Second Lien Lender

       On or about December 11, 2017, the Debtor entered into a Mortgage Agreement with
Titan Capital ID, LLC (“Titan”) pursuant to which Titan agreed to make a mortgage loan to the
Debtor in the amount of $3,500,000. The Loan is secured by a lien on the Property.

        C.       The Foreclosure Action

       The Debtor managed the Property for close to forty (40) years without having a
foreclosure action filed against it or having to commence a bankruptcy case. Unfortunately, the
Debtor ran into financial issues which resulted in a number of defaults under the Loan
Documents including, among others, payment defaults, the granting of a second mortgage to
Titan and certain non-monetary defaults.'


' The non-monetary defaults include, among others, (i) failure to obtain a CO, (ii) failure to make repairs, (iii)
  permitting approvals to lapse, and (iv) building code violations.
19-11425-mkv      Doc 89     Filed 12/06/19 Entered 12/06/19 17:20:28            Main Document
                                           Pg 11 of 42


        In response to these defaults, on or about June 8, 2018, Wilmington Trust eommenced a
foreclosure action by filing a Summons and Verified Complaint in the Supreme Court of the
State of New York, County of New York (the “State Court”). The matter is captioned as
Wilmington Trust, N.A., as Trustee for the Benefit of the Holders ofLLCM 2017-LC26 Mortgage
Trust Commercial Mortgage Pass-Through Certificates, Series 2017-LC26 v. C.TW. Realty
Corp., et al. and bears Index No. 850165/2018 (the “Foreclosure Action”).

        On October 24, 2018, the State Court appointed Gregory A. Gilfoil as receiver of the
Property (the “Receiver”). A Judgment of Foreclosure and Sale was entered on March 20, 2019
for the amount of $33,073,255.48, excluding particular interest, costs and fees, and a foreclosure
sale was scheduled to occur on May 2, 2019.

       An extensive detailing of the defaults that led the State Court to appoint the Receiver can
be found on the Docket of the Chapter 11 Case at Docket No. 5, Exhibits 4 through 31 (the
Bomheimer Declaration in support of Wilmington Trust’s Section 543 motion).

III.   SIGNIFICANT EVENTS DURING THE CHAPTER 11 CASE

         On May 1, 2019, the Debtor filed for Chapter 11 protection in order to provide itself with
a reasonable opportunity to restructure its affairs, including the opportunity to pursue a sale
process or other transaction which would maximize the value of the Property for the benefit of
all of the Debtor’s creditors.

       A.      Wilmington Trust’s Motion to Excuse Compliance
               By Receiver with Section 543 of the Bankruptcy Code

        On May 6, 2019, Wilmington Trust filed a motion seeking the entry of an order excusing
the Receiver’s compliance with Section 543 of the Bankruptcy Code.                 After careful
consideration, the Debtor determined that permitting the Receiver to remain in place to manage
the Property while the Debtor focused on its efforts to maximize the value of the Property for all
creditors was in the best interests of the Debtor’s estate. Thus, the Debtor did not oppose this
motion. On June 4, 2019, the Bankruptcy Court entered an order granting this motion and the
Receiver has continued to manage the Property post-petition.

       B.      Retention of Professionals

        On June 25, 2019, the Bankruptcy Court entered an order granting the Debtor’s
application to employ Herrick, Feinstein LLP as its general bankruptcy counsel [Dkt. No. 28].

        On July 25, 2019, the Bankruptcy Court entered an order granting the Debtor’s
application to employ Joseph J. Gormley, CPA as its accountant [Dkt. No. 40].

        On November 5, 2019, the Bankruptcy Court entered an order granting the Debtor’s
application to employ Rosewood Realty Group. (“Rosewood”) to serve as the Debtor’s real
estate advisor having, among other things, the sole and exclusive right and authority to arrange
financing or recapitalization, negotiate refinancing, sell, net lease or otherwise dispose of all or
any portion of the Property [Dkt. No. 81].
19-11425-mkv      Doc 89    Filed 12/06/19 Entered 12/06/19 17:20:28           Main Document
                                          Pg 12 of 42


       C.      Section 341 Meeting of Creditors

       On June 14, 2019, Mr. Benjamin J. Higgins, Esq., of the Office of the United States
Trustee, conducted the Section 341 meeting of creditors at its office located at One Bowling
Green, Fifth Floor, Room 511. The Debtor’s President, Mr. Gary Tse, appeared and answered
questions regarding the Debtor’s financial affairs and its Schedules.

       D.      Wilmington Trust’s Motion to Terminate the Debtor’s
               Exclusive Period Within Which to File a Plan of Reor2anization

        On May 24, 2019, Wilmington Trust filed its motion seeking to terminate the Debtor’s
exclusive period within which to file a Plan of Reorganization pursuant to section 1121 of the
Bankruptcy [Dkt. No. 18]. On July 16, 2019, the Debtor filed an objection to the motion [Dkt.
No. 34]. On July 19, 2019, Wilmington Trust filed its first reply in support of its motion [Dkt.
No. 39] and on August 5, 2019, Wilmington Trust filed its second reply in support of its motion
[Dkt. No. 45]. On August 7, 2019, the Bankruptcy Court conducted a contested hearing with
respect to this motion and, after oral argument, the Bankruptcy Court denied the motion.

       E.      Post-Petition Financine

        Prior to the Chapter 11 Case, Wilmington Trust made protective advances to the Debtor
so the Receiver could cover expenses related to the management of the Property. The Debtor
requested that Wilmington Trust continue making such protective advances post-petition and, to
that end, the Debtor and Wilmington Trust negotiated an agreement pursuant to which
Wilmington Trust agreed, but is not obligated, to advance the funds necessary for any post­
petition expenses or expenditures for the administration of the Property. While the Debtor
supported protective advances for any post-petition expenses, it requested that Wilmington Trust
seek Bankruptcy Court approval for the Receiver to use such advances to cover pre-petition
expenses.

       As a result, on July 18, 2019, Wilmington Trust filed its motion seeking the entry of an
order authorizing it to make protective advances for pre-petition and post-petition expenses (the
“Financing Motion”]. Neither the Debtor nor the Office of the United States Trustee opposed the
Financing Motion.

       On September 3, 2019, the Bankruptcy Court entered an Order granted the Financing
Motion [Dkt. No. 60]. Wilmington Trust’s pre- and post-petition protective advances will be
included in Wilmington Trust’s Allowed Secured Claim.

       F.     The Plan and the 120-Dav Marketing Period

        On July 30, 2019, the Debtor filed the Plan [Dkt. No. 42]. On August 13, 2019, pursuant
to the Plan, the Debtor filed a motion seeking the approval of certain bid procedures for the sale
of the Property and authorizing the Auction (the “Bid Procedures Motion’’) [Dkt. No. 46]. On
September 12, 2019, the Bankruptcy Court granted the Bid Procedures Motion subject to entry of
an agreed upon Order approving the Bid Procedures Motion (the “Bid Procedures Order”). On
November 6, 2019, the Bankruptcy Court entered the Bid Procedures Order [Dkt. No. 82].
Pursuant to the court-approved bid procedures (the “Bid Procedures’’), the Debtor shall conduct a
19-11425-mkv     Doc 89     Filed 12/06/19 Entered 12/06/19 17:20:28            Main Document
                                          Pg 13 of 42


public auction for the possible sale of the Property on January 30, 2020 at 10:00 a.m. (Eastern
Time), a date that is more than 120 days (the “Marketing Period”) after the hearing date on the
Bid Procedures Motion, to the extent there are qualified bids submitted by the bid deadline.

        During the Marketing Period, the Debtor and Rosewood shall determine whether a
transaetion other than a sale of the Property pursuant to the Bid Procedures - e.g., a Refinancing,
Reinstatement or other capital raise - exists which would provide the Debtor’s creditors with
greater value than a sale of the Property.

       Notwithstanding the foregoing, the Debtor shall, in its sole discretion, exercise its
business judgment whether to proceed with (i) a sale to the highest and best bid upon the
eonclusion of the Auction or (ii) an alternative transaction which would result in a Refinancing
or Reinstatement of Wilmington Trust’s Allowed Claim consistent with the terms of the Plan.

       G.      Rosewood’s Marketing Efforts

        Since its retention date on August 20, 2019, Rosewood has been working diligently to
market the Property. More speeifically. Rosewood has taken the following steps, among others,
in order to maximize the value of the Property for the benefit of the Debtor’s creditors:

       (i)    Designed a custom website for the Property: www.55Chrystie.com;
       (ii)   Conducted two professional photo shots at the Property;
       (iii)  Hired an architect to provide accurate measurements, square footages, and
              floor plans;
       (iv)   Printed two batches of postcards; a one-sided teaser and a two-sided full
              page;
       (v)    Sponsored the American Bankruptcy Institute Las Vegas eonference in
              order to place the postcards in all (hundreds) of the tote bags;
       (vi)   Hired a third-party service to create the aerial and other maps for
              marketing materials;
       (vii) Designed the 82-page offering memorandum for email and print, to be
              sent to Rosewood’s top investors via email and snail mail;
       (viii) Sent printed postcards to 7,500 investors;
       (ix)   Created 500 thumb drives, with custom logos of the Property, to put the
              Property photos and videos on to be sent to Rosewood’s top clients and
              distributed at holiday parties;
       (x)    Posted the listing to websites such as: CoStar, Crexi, Brevitas, Linkedin,
              Propertyshark, GlobalCRE and Apartmentbuildings.com;
       (xi)   Designed and sent email campaigns to 39,000 investors;
       (xii) Compiled market data including all recent buyers and sellers of New York
              City offiee properties and other groups of suitable buyers;
       (xiii) Placed phone calls to 2,000+ investors;
       (xiv) Shot and edited a drone/virtual property tour, narrated in English and
              Chinese; and
       (xv) Designed and placed ads in Real Estate Weekly and New York Real Estate
              Journal, the Jewish Herald, The New York Times, the Chinese World
              Times and NYREJ Property of the Month.

                                                8
19-11425-mkv      Doc 89     Filed 12/06/19 Entered 12/06/19 17:20:28              Main Document
                                           Pg 14 of 42


 IV.    SUMMARY OF THE PLAN

     THE FOLLOWING IS A BRIEF SUMMARY OF THE PLAN. THE PLAN
REPRESENTS A PROPOSED LEGALLY BINDING AGREEMENT AND CREDITORS ARE
URGED TO CONSULT WITH THEIR COUNSEL IN ORDER TO FULLY UNDERSTAND
THE PLAN AND TO MAKE AN INTELLIGENT JUDGMENT CONCERNING IT. THE
PLAN GOVERNS OVER ANY DISCREPANCY IN THIS SUMMARY.

        A.     General Plan Objectives

       Chapter 11 is the ehapter of the Bankruptey Code primarily used for business
reorganization. Asset sales, stoek sales and other liquidation efforts, however, can also be
conducted during a chapter 11 case or pursuant to a chapter 11 plan. Under chapter 11, a
company endeavors to restructure its finances such that it maximizes recovery to its creditors.

         Formulation of a chapter 11 plan is the primary purpose of a chapter 11 case. A chapter
11 plan sets forth and governs the treatment and rights to be afforded to creditors with respect to
their claims against the debtor. According to Section 1125 of the Bankruptcy Code, acceptances
of a chapter 11 plan may be solicited by the proponent of a plan only after a written disclosure
statement has been provided to each creditor or shareholder who is entitled to vote on the plan.

        The Debtor’s Plan may be a plan of liquidation or a plan of reorganization depending
upon which sale or investment offer the Debtor determines will ultimately maximize value for all
its creditors. For example, if the Debtor decides to proceed with the sale of the Property to the
qualified bidder who submits the highest and best bid at the Auction, the Debtor will move to
close on that sale transaction and liquidate its assets to provide for a recovery to its creditors.
Under that scenario, the Debtor’s Plan will be a plan of liquidation. If, however, the Debtor
determines that a Refinancing or Reinstatement of Wilmington Trust’s Secured Claim will
maximize value for all its creditors, the Debtor’s Plan will be a plan of reorganization.

        The Plan (i) divides claims into separate classes, (ii) specifies the property that each class
is to receive under the Plan, and (iii) contains other provisions necessary to implement the Plan.
Under the Bankruptcy Code, “claims” are classified rather than “creditors” because such entities
may hold claims in more than one class.

       B.      Provisions Governin2 Order and Method for Distributions Under the Plan

       The Plan divides Claims against the Debtor into four (4) categories or “Classes”
according to the underlying basis and subsequent treatment for each. Claims within the same
Class are treated identically and each Class is treated differently.

        Administrative Claims, Priority Tax Claims and Fee Claims are not classified but are
treated in the manner set forth in Article II of the Plan and summarized below.

       C.      Classes of Claims

       The following classes of Claims are designated pursuant to and in accordance with
section 1123(a)(1) of the Bankruptcy Code, which Classes shall be mutually exclusive:
19-11425-mkv        Doc 89   Filed 12/06/19 Entered 12/06/19 17:20:28             Main Document
                                           Pg 15 of 42



    Class               Designation                      Treatment              Entitled to Vote
                Secured Claim of Wilmington              Unimpaired             No (Presumed to
                            Trust                                                   Accept)
                Secured Claim of Titan Capital             Impaired                   Yes
                  General Unsecured Claims                 Impaired                   Yes
                          Interests                        Impaired                   Yes

               /.      Administrative Claims

        Administrative Claims are not classified consistent with Section 1123(a)(1) of the
Bankruptcy Code. Each holder of an Allowed Administrative Claim, other than holders of Fee
Claims or U.S. Trustee Fees, shall be paid by the Disbursing Agent, in full, in cash, in such
amounts as may be Allowed by the Bankruptcy Court or as are incurred in the ordinary course of
the liquidation of the Debtor, from the proceeds of the Sale, Refinancing or other transaction (as
applicable) (a) on or as soon as reasonably practicable after the later of the Effective Date or the
Closing Date, as applicable, and the date on which such Claim becomes an Allowed
Administrative Claim, or on such other date and upon such other terms as may be agreed by the
holder of such Allowed Administrative Claim and the Disbursing Agent or ordered by the
Bankruptcy Court.

       In the event there exists any Disputed Administrative Claim on the Effective Date, the
Debtor or the Disbursing Agent, as applicable, shall at all times hold and maintain Cash in an
amount equal to that portion of a Disputed Claims Reserve attributable to all Disputed
Administrative Claims. Administrative Claims are not Impaired by the Plan.

         Pursuant to Section 2.3 of the Plan, an Administrative Claim Bar Date is established as
the first Business Day that is at least thirty (30) days after the earlier of the Closing Date or the
Effective Date. The Debtor has been paying its administrative expenses in the ordinary course of
business and does not have any outstanding post-petition obligations owing to creditors that have
not been covered by Wilmington Trust’s protective advances.

               2.      Priority Tax Claims

       Priority Tax Claims are not classified consistent with Section 1123(a)(1) of the
Bankruptcy Code. Except as may be otherwise mutually agreed in writing between the Debtor
and any applicable Governmental Units, all Allowed Priority Tax Claims shall be paid by the
Disbursing Agent as follows:

         (a)     Sale. In the event of a sale, all Allowed Priority Tax Claims shall be paid from
the proceeds remaining in the Distribution Fund, if any, as soon as is reasonably practicable after
the payment in full in Cash of all of the following: (i) Administrative Claims, (ii) Fee Claims,
(iii) the Class 1 Claim, and (iv) the Class 2 Claim.

        (b)    Refinancing or Reinstatement. In the event of a Refinancing or Reinstatement
of Wilmington Trust’s Allowed Secured Claims, all Allowed Priority Tax Claims shall be paid in
full from the proceeds received by the Debtor to implement such Refinancing or Reinstatement.
Priority Tax Claims may be Impaired by the Plan subject to the amount of proceeds remaining in

                                                 10
19-11425-mkv        Doc 89   Filed 12/06/19 Entered 12/06/19 17:20:28           Main Document
                                           Pg 16 of 42


the Distribution Fund. The Debtor has been paying its tax liabilities in the ordinary course of
business and does not have any outstanding post-petition obligations owing to any tax authorities
that have not been covered by Wilmington Trust’s protective advances

        For the avoidance of doubt, the treatment of Priority Tax Claims that are secured by tax
liens or warrants shall be treated consistent with section 1129(a)(9)(D) of the Bankruptcy Code.

               3.      Professional Fee Claims

        (a)     Fee Claims are not classified consistent with Section 1123(a)(1) of the
Bankruptcy Code. Each holder of an Allowed Fee Claim shall be paid in Cash in an amount
equal to its Allowed Fee Claim on or as soon as reasonably practicable after the first Business
Day following the date upon which such Claim becomes an Allowed Claim by Final Order of the
Bankruptcy Court, unless such holder shall agree to a different treatment of such Claim.

       (b)    In the event any Disputed Fee Claims exist on the Effective Date, the Debtor or
Disbursing Agent, as applicable, shall hold and maintain Cash in an amount equal to that portion
of a Disputed Claims Reserve attributable to all Disputed Fee Claims until such dispute is
resolved consensually or by order of the Bankruptcy Code. Fee Claims are not Impaired by the
Plan.

        (c)   The Debtor estimates that, as of the Effective Date, Professional Fee Claims will
total approximately $575,000.

               4.      Class 1 - Wilminston Trust

        (a)     Sale. In the event of a Sale, the Allowed Secured Claim of Wilmington Trust
shall be paid in full in Cash from the Distribution Fund; provided, however, that if the value of
the Property is less than the amount of the Allowed Secured Claim of Wilmington Trust, the
balance of such Claim which is not secured by the Property shall be treated as a Class 3 General
Unsecured Claim.

      (b)    Refinancine. In the event of a Refinancing, the Allowed Secured Claim of
Wilmington Trust shall be paid in full in Cash from the Distribution Fund.

        (c)    Reinstatement. The Allowed Secured Claims of Wilmington Trust may, at the
Debtor’s discretion, be Reinstated pursuant to Section 1124(2) of the Bankruptcy Code. As set
forth below in section V.E., the Debtor will file a notice in the Chapter 11 Case within one day of
the close of the Auction which will notify creditors of its decision to pursue a sale, a
Refinancing, or a Reinstatement.

        (d)       Rieht to Vote. Class 1 is Unimpaired, and Wilmington Trust is presumed to
accept the Plan and is not entitled to vote. Wilmington Trust disputes that it is unimpaired and
asserts that its treatment under the Plan renders it impaired and it should be entitled to vote.




                                                11
19-11425-mkv        Doc 89   Filed 12/06/19 Entered 12/06/19 17:20:28           Main Document
                                           Pg 17 of 42


               5.      Class 2 - Titan Capital

        (a)    Sale. In the event of a Sale, the Allowed Secured Claim of Titan Capital shall be
paid from the remaining proceeds of the Distribution Fund, if any, promptly after the payment in
full in Cash of all of the following: (a) Administrative Claims, (b) Fee Claims, and (c) the Class
1 Claim, provided, however, that if the value of the Property is less than the amount of the
Allowed Secured Claim of Titan Capital, the balance of such Claim which is not secured by the
Property shall be treated as a Class 3 General Unsecured Claim.

        (b)     Refinancin2 or Reinstatement. In the event the Debtor determines to Reinstate
or Refinance the Allowed Secured Claim of Wilmington Trust pursuant to Section 3.1 of the
Plan, the Allowed Secured Claim of Titan Capital shall be paid in full in Cash from the proceeds
of the Distribution Fund.

        (c)     Right to Vote. In the event of a Sale, Class 2 is Impaired, and Titan Capital is
entitled to vote. In the event of a Refinancing or Reinstatement of the Allowed Secured Claim of
Wilmington Trust, Class 2 will be Unimpaired and Titan Capital will be deemed to accept the
Plan and will not be entitled to vote.

               6.      Class 3 -Allowed General Unsecured Claims

       (a)     Sale. In the event of a Sale, each holder of an Allowed Class 3 General
Unsecured Claim shall receive one or more distributions on a Pro Rata basis, up to one hundred
percent (100%) of such Allowed General Unsecured Claim, in full and final satisfaction of such
Allowed General Unsecured Claim, from the remaining proceeds of the Distribution Fund, if
any, promptly after the payment in full in Cash of all of the following: (a) Administrative
Claims, (b) Fee Claims, (c) the Class 1 Claim, (d) the Class 2 Claim, and (e) Priority Tax Claims,
with no post-Petition Date interest thereon.

        (b)    Refinancing or Reinstatement. In the event the Debtor determines to Reinstate
or Refinance the Allowed Secured Claim of Wilmington Trust pursuant to Section 3.1 of the
Plan, each Class 3 Allowed Claim shall be paid in full in Cash from the proceeds of the
Distribution Fund.

        (c)     Right to Vote. In the event of a Sale, Class 3 is Impaired, and holders of a Class
3 Claim are entitled to vote to accept or reject the Plan. In the event of a Refinancing or
Reinstatement of the Allowed Secured Claims of Wilmington Trust, Class 3 will be Unimpaired
and holders of Allowed general unsecured Claims will be deemed to accept the Plan and not be
entitled to vote.

               7.      Class 4 - Allowed Interests

       (a)     Sale. In the event of a Sale, the Debtor’s Owner, as the sole holder of an Interest
in the Debtor, shall receive the remaining proceeds of the Distribution Fund, if any, after the
payment of all classified and unclassified Allowed Claims.

       (b)    Refinancing or Reinstatement. In the event the Debtor determines to Reinstate
or Refinance the Allowed Secured Claim of Wilmington Trust pursuant to Section 3.1 of the

                                                 12
19-11425-mkv        Doc 89   Filed 12/06/19 Entered 12/06/19 17:20:28            Main Document
                                           Pg 18 of 42



Plan, the Debtor’s Owner shall (i) reeeive the remaining proeeeds of the Distribution Fund, if
any, after the payment of all classified and unclassified Allowed Claims in Cash from the
proceeds of the Distribution Fund, and (ii) retain his Interest in the Debtor.

       (c)    Right to Vote. In the event of a Sale, Class 4 Interests are Impaired, and the
Debtor’s Owner is entitled to vote. In the event of a Refinancing or Reinstatement of
Wilmington Tmst’s Allowed Secured Claim, Class 4 will be Unimpaired and the Debtor’s
Owner will be deemed to accept the Plan and not be entitled to vote.

V.     MEANS OF IMPLEMENTING THE PLAN

       A.      Plan Funding

       As a condition to effectiveness of this Plan, the Debtor must either (i) close on the Sale of
the Property or the Refinancing of the Property or (ii) Reinstate the Allowed Secured Claim of
Wilmington Trust. The Sale of the Property, if implemented, is intended to be exempt from
otherwise applicable transfer taxes in accordance with Section 1146(a) of the Bankruptcy Code.

       The Plan shall be funded with (a) Cash on hand and (b) the net proceeds of (i) a Sale of
the Property pursuant to the Bid Procedures, (ii) the Refinancing of the Class 1 Claim or (iii) any
other capital raise or other investment in the Debtor approved by the Bankruptcy Court, or any
combination of the foregoing.

       B.      Sale of Property

               1.      The Sale Process

       The Debtor, with the assistance of Rosewood, is running a Sale process in accordance
with the Bid Procedures pursuant to Bankruptcy Code Sections 363 and 1123(a)(5), to sell the
Property free and clear of any and all Liens, Claims, and encumbrances (except for Assumed
Contracts) to the fullest extent provided by the Bankruptcy Code or other applicable law.

               2.      Vesting ofA ssets

       Except as otherwise provided in the Plan, on the Closing Date, to the fullest extent
provided by the Bankruptcy Code or other applicable law, the Property shall vest in the
successful purchaser free and clear of all Liens, Claims and encumbrances (other than Assumed
Contracts) and any other Liens, Claims and encumbrances that have not been expressly
preserved under the Plan shall attach to the Sale Proceeds as of such date.

              3.       Sale Proceeds

        The Sale Proceeds shall be used solely to fund the Distribution Fund and utilized to
satisfy payments consistent with the terms of the Plan.




                                                13
19-11425-mkv         Doc 89   Filed 12/06/19 Entered 12/06/19 17:20:28             Main Document
                                            Pg 19 of 42


                4.      Transfer Taxes

        Pursuant to Section 1146(a) of the Bankruptcy Code, any transfers of property pursuant
to the Plan and the making or delivery of an instrument of transfer of property or otherwise,
pursuant to or in connection with the Plan or the Sale shall not be subject to any stamp, real
estate transfer, mortgage recording, or other similar tax or governmental assessment in the
United States or by any other governmental unit, and the Confirmation Order shall direct and be
deemed to direct the appropriate federal, state or local (domestic or foreign) governmental
officials or agents to forgo the collection of any such tax or governmental assessment and to
accept for filing and recordation instruments or other documents pursuant to or in connection
with such transfers of property without the payment of any such tax or governmental assessment.
Such exemption specifically applies, without limitation, to the sale of the Property to the
Successful Purchaser.

        C.      Refinancing

                1.      The Refinancing Process

       The Debtor shall have the absolute right to satisfy the Allowed Class 1 Claim through a
Refinancing, capital raise or any other means available, at any time up to the Closing of a Sale.
The time period for the Debtor and/or Rosewood to identify any such transactions shall be the
same Marketing Period to be implemented in connection with a Sale.

                2.      The Refinancing Proceeds

        The Refinancing Proceeds shall be used to fund the Distribution Fund and utilized to
satisfy payments consistent with the terms of the Plan.

        D.      Reinstatement

                1.      Notwithstanding any provision contained in the Plan to the contrary, the
Debtor, in its sole discretion, shall have the absolute right to utilize some or all of the proceeds of
a Refinancing, capital raise or other transaction to Reinstate the Allowed Class 1 Claim,
provided, however, that the Debtor implement such Reinstatement pursuant to Section 1124 of
the Bankruptcy Code, including by (i) curing any and all monetary defaults required to be cured
under Bankruptcy Code Section 1124 or, where applicable (ii) compensating the holder(s) of
such claims for any actual pecuniary loss incurred by such holder as a result of any default(s).

                2.      The Debtor believes it will need approximately six million dollars
($6,000,000.00) to cure existing defaults in order to properly Reinstate Wilmington Trust’s
Allowed Seeured Claim pursuant to Bankruptcy Code Seetion 1124. Wilmington Trust disputes
this and asserts that euring all defaults would require a payment of approximately $11.2 million
($11,200,000.00), whieh includes a yield maintenance premium in the amount of $5,208,873.11.
The Debtor maintains that it is not required to pay the yield maintenance premium in order to
cure existing defaults and the Bankruptcy Court will adjudicate this issue at the Confirmation
Hearing. A listing of some of the non-monetary defaults can be found in footnote 1 in section
II.C. in this Amended Disclosure Statement.


                                                  14
19-11425-mkv        Doc 89   Filed 12/06/19 Entered 12/06/19 17:20:28              Main Document
                                           Pg 20 of 42


        E.     Notice of Sale, Refinancing or Reinstatement

        Within one day of the close of the Auction, the Debtor shall file a notice on the docket in
the Chapter 11 Case notifying all parties whether it will proceed with a Sale, a Refinancing or a
Reinstatement and will serve such notice on Wilmington Trust, Titan and all other parties who
have filed Bankruptcy Rule 2002 notices of appearance. The purpose of this notice is to (i)
ensure that creditors know what they are voting on and (ii) give creditors enough time to assess
the Plan before they have to vote to accept or reject it.

        F.     Post-Confirmation Date Management

               1.      Termination of the Receiver

        On the Confirmation Date, unless a Sale Closing Date shall have occurred, the Receiver
shall be terminated and shall have no further duties and responsibilities other than to facilitate the
transfer of management of the Property back to the Debtor.

       On and after the Confirmation Date, unless a Sale Closing Date shall have occurred, the
Debtor shall take over the management of the Property, and the Debtor’s Owner shall not receive
any compensation for his management services until such time as all classified and unclassified
Claims have been paid to the extent provided for and in accordance with the Plan.

               2.      Post-Effective Date

               a.      Sale. In the event of a sale, the Debtor shall continue to exist after the
Effective Date for the purposes of making Distributions to holders of Allowed Claims and
Interests under the Plan, and to take any other steps in furtherance thereof or, if applicable, as
may be reasonably necessary or appropriate to wind-down its affairs and its Estate, including
filing and prosecuting objections to Claims, if any, and if necessary. The principal purpose of
the Debtor shall be to (i) implement the Plan, (ii) if necessary, liquidate, collect and maximize
the Cash value of the any remaining assets of the Estate, and (iii) make Distributions on account
of Allowed Claims in accordance with the terms of the Plan.

                 b.      Refinancing. In the event of a Refinancing, (i) the Debtor shall continue
to exist, (ii) all of the Debtor’s assets, including the Property, will vest in the Debtor, (iii) the
Debtor’s Owner shall retain his Interest in the Debtor, and (iv) the Property will be managed by
the Debtor.

                c.      Reinstatement. In the event of a Reinstatement, (i) the Debtor shall
continue to exist, (ii) all of the Debtor’s assets, including the Property, will vest in the Debtor,
(iii) the Debtor’s Owner shall retain his Interest in the Debtor, (iv) the Property will be managed
by the Debtor and (v) the Debtor shall comply in all respects with each of the terms and
provisions of the Loan Documents.

               d.      U.S. Trustee Fees and Post Confirmation Reports

       The Debtor shall be responsible for filing post-confirmation reports with the Bankruptcy
Court and the Disbursing Agent shall effectuate payment of all quarterly fees required under 28

                                                 15
19-11425-mkv        Doc 89   Filed 12/06/19 Entered 12/06/19 17:20:28             Main Document
                                           Pg 21 of 42


U.S.C. § 1930 and applicable interest under 31 U.S.C. Seetion 3717, on behalf of the Debtor,
who shall remain responsible therefore, until the earlier of (a) conversion or dismissal of the
Chapter 11 Case or (b) entry of a final deeree elosing the Chapter 11 Case.

       G.      Filing of Documents

        Pursuant to Seetions 105, 1141(e) and 1142(b) of the Bankruptey Code, eaeh and every
federal, state and local governmental agency or department, shall be directed to accept and
record any and all documents and instruments neeessary, useful or appropriate to effectuate,
implement and eonsummate the transaetions eontemplated by the Plan, and any and all notices of
satisfaction, release or discharge or assignment of any Lien, Claim or encumbranee not expressly
preserved by the Plan.

       H.      Resolution of Disputed Claims & Reserves

               1.      Claims Objection Deadline

        Subject to further extension by the Debtor, objections to the allowance of any Claim may
be filed no later than the later of (i) thirty (30) days after the Effective Date or (ii) thirty (30)
days after the date proof of such Claim or Interest or a request for payment of such Claim is
filed.

               2.      Amendment of Claims

       A Claim may not be amended after the Effective Date unless agreed upon in writing by
the Debtor and the holder of sueh Claim, and, in the case of an Allowed Class 1 Claim or
Allowed Class 2 Claim, Wilmington Trust and Titan Capital, respectively, and as approved by
the Bankruptcy Court or as otherwise permitted by the Bankruptcy Code and Bankruptcy Rules.

               i.     Reserve for Disputed Claims

        Notwithstanding anything contained in this Plan to the eontrary, the Debtor shall reserve,
on account of each holder of a Disputed Claim, in Cash, the amount that would otherwise be
distributable to such holder were sueh Disputed Claim an Allowed Claim on the date of
Distribution. The Cash so reserved for the holder of such Disputed Claim, shall be distributed
only after such Disputed Claim becomes a subsequently Allowed Claim. The holder of a
subsequently Allowed Claim shall not be entitled to any additional interest on the Allowed
Claim, regardless of when Distribution thereon is made to or received by such holder.

       I.      Provisions Governing Distributions

               1.     Disbursing Agent

        The Disbursing Agent shall distribute all Cash or other property to be distributed under
the Plan. Pending the final distribution of all sums distributable under the terms of the Plan, the
Disbursing Agent shall have full authority to sign cheeks on any bank aecount of the Debtor to
the extent necessary to make any payment or distribution contemplated by the Plan.


                                                 16
19-11425-mkv        Doc 89   Filed 12/06/19 Entered 12/06/19 17:20:28             Main Document
                                           Pg 22 of 42



               2.      Timing ofDistributions Under the Plan

        Subject to Sections 6.6 and 6.8 of the Plan, any payments, Distributions or other
performance to be made pursuant to the Plan on account of any Disputed Claim shall be deemed
to be timely made if made as provided for under the Plan on the later of the Closing Date or the
Effective Date, on or within five (5) days following the later of (i) the expiration of any
applicable objection deadline with respect to such Disputed Claim or (ii) such other times
provided in the Plan.

               3.      Method of Payment

        Unless otherwise expressly agreed, in writing, all Cash payments to be made pursuant to
the Plan shall be made by check drawn on a domestic bank, or wire transfer, if requested.

               4.      Prosecution of Objections

      After the Confirmation Date, only the Debtor shall have authority to file, settle,
compromise, withdraw or litigate to judgment objections to Disputed Claims. The Debtor may
comprise any objections to Disputed Claims without further order of the Court.

               5.      No Distribution Pending Allowance

        Notwithstanding any other provision of the Plan, no payment or distribution of any kind
shall be made with respect to any portion of a Claim that is a Disputed Claim unless and until all
objections to such Claim are resolved by Final Order. For the avoidance of doubt, any portion of
a Claim that is an Allowed Claim shall he timely paid pursuant to the provisions of the Plan.

               6.      Escrow of Cash Distributions

         On any date that Distributions are to be made under the terms of the Plan, the Disbursing
Agent shall deposit in one or more segregated accounts. Cash or property equal to 100% of the
Cash that would be distributed on such date on account of Disputed Claims, plus any and all
interest that would accrue on the Disputed Claims during the pendency of any such dispute, as if
each such Disputed Claim were an Allowed Claim but for the pendency of a dispute with respect
thereto, including, but not limited to (i) Disputed Claims that may be entitled to treatment as
Administrative Claims pursuant to Sections 503 and 507 of the Bankruptcy Code, (ii) claims of
Governmental Units for any tax, (iii) any Disputed cure amount, and (iv) any amount due but not
payable on the Closing Date on account of Administrative Claims or Claims entitled to priority
pursuant to Sections 503 and 507 of the Bankruptcy Code. The Disbursing Agent shall also
segregate any interest, dividends or other proceeds of such Cash. Such Cash together with any
interest, dividends or proceeds thereof, shall be held in trust for the benefit of the holders of all
such Disputed Claims pending determination of their entitlement thereto.

               7.      Distribution After Allowance

        Subject to Article III of the Plan, within five (5) days after the entry of a Final Order
resolving an objection to a Disputed Claim, the Disbursing Agent shall distribute all Cash or


                                                 17
19-11425-mkv         Doc 89   Filed 12/06/19 Entered 12/06/19 17:20:28            Main Document
                                            Pg 23 of 42


other property, including any interest, dividends or proceeds thereof, to which a holder is then
entitled with respect to any formerly Disputed Claim that has become an Allowed Claim.

               8.       Investment of Segregated Cash

        To the extent practicable, the Disbursing Agent may invest any Cash segregated on
account of a Disputed Claim, disputed Interest, undeliverable distribution, or any proceeds
thereof (i) in a manner that will yield a reasonable net return taking into account the safety of the
investment or (ii) in any manner permitted by Section 345 of the Bankruptcy Code; provided,
however, that the Disbursing Agent shall be under no obligation to so invest such Cash or
proceeds and shall have no liability to any party for any investment made or any omission to
invest such Cash or proceeds. Segregated Cash shall be maintained in an authorized depository.

               9.       Uncollected Segregated Funds

         Subject to Section 6.7 of the Plan, the Cash segregated on account of Disputed Claims,
including the allocable portion of the net return yielded from any investment thereof, if any,
remaining after all Disputed Claims have been resolved by Final Order shall revert to the Estate
for distribution pursuant to the terms of this Plan.

               10.      Delivery ofDistributions

        Except as provided in Sections 6.12, 6.13 and 6.14 of the Plan, distributions to holders of
Allowed Claims and Allowed Interests shall be made (1) at the addresses set forth on the
respective Proofs of Claim or proofs of Interests filed by such holders; (2) at the addresses set
forth in any written notices of address changes delivered to the Disbursing Agent after the date of
any related Proof of Claim; or (3) at the address reflected in the Schedules if no Proof of Claim
or proof of Interest is filed and the Disbursing Agent has not received a written notice of a
change of address.

               11.      Undeliverable Distributions

                       (a)    If the Distribution to the holder of any Claim or Interest is returned
to the Disbursing Agent as undeliverable, no further Distribution shall be made to such holder
unless and until the Disbursing Agent is notified in writing of such holder's then current address.
Undeliverable Distributions shall remain in the possession of the Disbursing Agent until the
earlier of (i) such time as a Distribution becomes deliverable or (ii) such undeliverable
Distribution becomes an unclaimed distribution pursuant to Section 6.13 of the Plan.

                        (b)    Until such time as an undeliverable Distribution becomes an
unclaimed Distribution pursuant to Section 6.13 of the Plan, within 30 days after the end of each
calendar quarter following the Confirmation Date, the Disbursing Agent shall make Distributions
of all Cash that has become deliverable during the preceding quarter. Each such Distribution
shall include the net return yielded from the investment of any undeliverable Cash from the date
such Distribution would have been due had it then been deliverable to the date that such
Distribution becomes deliverable.



                                                   18
19-11425-mkv         Doc 89   Filed 12/06/19 Entered 12/06/19 17:20:28            Main Document
                                            Pg 24 of 42


                       (c)    Nothing contained in the Plan shall require the Disbursing Agent to
attempt to locate any holder of an Allowed Claim or an Allowed Interest.

               12.      Unclaimed Distributions

        Any Cash or other assets to be distributed under the Plan shall revert to the Debtors and
distributed in accordance with the terms of this Plan if it is not claimed by the entity entitled
thereto before the later of (i) one year after the Effective Date; (ii) one year after such scheduled
payment to such entity under Article III hereof; or (iii) one year after an Order allowing the
Claim of that entity becomes a Final Order, and such entity's Claim shall be reduced to zero.

               13.      Estimation of Claims

        The Debtor may at any time request that the Bankruptcy Court estimate any contingent,
unliquidated, or Disputed Claim pursuant to Section 502(c) of the Bankruptcy Code regardless of
whether the Debtor previously objected to such Claim or whether the Bankruptcy Court has ruled
on any such objection, and the Bankruptcy Court will retain jurisdiction to estimate any Claim at
any time during litigation concerning any objection to any Claim, including, without limitation,
during the pendency of any appeal relating to any such objection. In the event that the
Bankruptcy Court estimates any contingent, unliquidated, or Disputed Claim, the amount so
estimated shall constitute either the Allowed amount of such Claim or a maximum limitation on
such Claim, as determined by the Bankruptcy Court. If the estimated amount constitutes a
maximum limitation on the amount of such Claim, the Debtor may pursue supplementary
proceedings to object to the allowance of such Claim. All of the aforementioned objection,
estimation and resolution procedures are intended to be cumulative and not exclusive of one
another. Claims may be estimated and subsequently compromised, settled, withdrawn, or
resolved by any mechanism approved by the Bankruptcy Court.

               14.      Preservation of Causes of Action

       Except as otherwise provided in the Plan or in any contract, instrument, release, or
agreement entered into in connection with the Plan, in accordance with Section 1123(b) of the
Bankruptcy Code, all Claims or Causes of Action that the Debtor or the Estate may have against
any person or entity are preserved, including without limitation, any and all Causes of Action
under Sections 502, 510, 522(f), 522(h), 542, 543, 544, 545, 547, 548, 549, 550, 551 and 553 of
the Bankruptcy Code.

VI.    EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       A.      Rejection of Executory Contracts and Unexpired Leases

        On the Effective Date, except as otherwise provided in the Plan or Plan Supplement, each
Executory Contract and Unexpired Lease not previously rejected, assumed, or assumed and
assigned shall be deemed automatically rejected pursuant to Sections 365 and 1123 of the
Bankruptcy Code, unless such Executory Contract or Unexpired Lease: (1) as of the Effective
Date is subject to a pending motion to assume such Unexpired Lease or Executory Contract; (2)
is a contract, engagement letter that has been approved by an order of the Bankruptcy Court,


                                                  19
19-11425-mkv     Doc 89     Filed 12/06/19 Entered 12/06/19 17:20:28            Main Document
                                          Pg 25 of 42


release or other agreement or document entered into in connection with the Plan, or (3) is a D&O
policy or an insurance contract.

       B.      Assumption and Assienments of Executory Contracts and Unexpired Leases

        In the event of a Sale, on the Sale Closing Date, all Executory Contracts and Unexpired
Leases to which the Debtor is a party, if any, shall be deemed assumed and assigned to the
successful purchaser in accordance with Section 365 of the Bankruptcy Code, (the “Assumed
Contracts”), except for those Executory Contracts and Unexpired Leases which are identified for
rejection in the Sale Contract or Credit Bid Agreement, which shall be deemed rejected.

       C.      Assumption Cure Payments

        In the event of a Sale, except as otherwise agreed to by the Debtor and the successful
purchaser, on the Sale Closing Date, the successful purchaser shall cure any and all undisputed
defaults under any Assumed Contracts. Unless the parties to an Assumed Contract agree
otherwise, all disputed defaults that are required to be cured shall be cured by the later to occur
of (i) ten (10) days after the entry of a Final Order determining the amount, if any, of the
Debtors’ liability with respect thereto and (ii) the Sale Closing Date.

       D.      Rejection Claims

        Allowed Claims arising from the rejection of any Executory Contract or Unexpired Lease
of the Debtor shall be treated as an General Unsecured Claim.

       E.      Bar to Rejection Claims

        A Proof of Claim with respect to any General Unsecured Claim for damages arising from
the rejection of an Executory Contract or Unexpired Lease pursuant to the Plan shall not be
timely filed unless it is filed with the Bankruptcy Court and served so that it is received by the
Debtor no later than thirty (30) days after the later of (i) the date of entry of a Final Order
approving such rejection (unless such Final Order expressly provides a bar date with respect to
such Claim, in which event no Proof of Claim with respect to such Claim shall be deemed timely
filed unless it is filed with the Bankruptcy Court and served in the manner provided in such Final
Order), or (ii) the Sale Closing Date. Any such Proof of Claim not timely filed and served shall
be forever barred from assertion and may not be enforced against the Debtor’s Estate, its
successors or its properties.

VIE    INJUNCTION AND EXCULPATION

       A,      Binding Effect

       On the Effective Date, the terms of this Plan shall be immediately effective and
enforceable and shall bind all holders of Claims against or Interests in the Debtors, whether or
not such holders accept the Plan.




                                               20
19-11425-mkv     Doc 89     Filed 12/06/19 Entered 12/06/19 17:20:28        Main Document
                                          Pg 26 of 42


       B.      Injunction

       Except (i) as otherwise provided under a Final Order entered by the Bankruptcy
Court or (ii) with respect to the Debtor’s obligations under the Plan, the entry of the
Confirmation Order shall forever stay, restrain and permanently enjoin, with respect to
any Claim held against the Debtor’s Estate as of the date of entry of the Confirmation
Order, (a) the commencement or continuation of any action, the employment of process, or
any act to collect, enforce, attach, recover or offset from the Property, or from property of
the Estate that has been or is to be distributed under the Plan, and (b) the creation,
perfection or enforcement of any Lien or encumbrance against the Property and any
property of the Estate that has been or is to be, distributed under the Plan.

        Except as otherwise provided in the Confirmation Order, the entry of the
Confirmation Order shall constitute an injunction against the commencement or
continuation of any action, the employment of process, or any act to collect, recover or
offset from the Property, or from property of the Estate, any Claim, obligation or debt that
was held against the Property or from property of the Estate by any person or entity as of
the Confirmation Date except pursuant to the terms of the Plan. The entry of the
Confirmation Order shall permanently enjoin all creditors, their successors and assigns,
from enforcing or seeking to enforce any such Claims. For the avoidance of doubt, this
injunction shall not apply to Wilmington Trust in any suit, action, or other proceeding to
collect upon any guaranty related to the Property.

       C.     Exculpation

         To the extent permitted under 11 U.S.C. § 1125(e), neither the Debtor nor any of its
members, shareholders, officers, directors, employees, attorneys, advisors, agents,
representatives and assigns (the “Released Parties”) shall have or incur any liability to any
entity for any action taken or omitted to be taken in connection with or related to the
formulation, preparation, dissemination. Confirmation or consummation of the Plan, the
Amended Disclosure Statement or any contract, instrument, release or other agreement or
document created or entered into, or any other action taken or omitted to be taken in
connection with the Chapter 11 Case or the Plan and any related agreement except for bad
faith, willful misconduct, gross negligence, breach of fiduciary duty, malpractice, fraud,
criminal conduct, unauthorized use of confidential information that causes damages,
and/or ultra vires acts. Notwithstanding any other provision in the Plan, nothing in
Sections 8.2 or 8.3 of the Plan shall (a) effect a release of any Claim by the United States
Government or any of its agencies or any state and local authority whatsoever, including,
without limitation, any Claim arising under the Internal Revenue Bankruptcy Code, the
environmental laws or any criminal laws of the United States or any state and local
authority against the Released Parties, nor shall anything in Sections 8.2 or 8.3 of the Plan
enjoin the United States or any state or local authority from bringing any Claim, suit,
action or other proceedings against any of the Released Parties referred to herein for any
liability whatever, including, without limitation, any Claim, suit or action arising under the
Internal Revenue Bankruptcy Code, the environmental laws or any criminal laws of the
United States or any state and local authority, nor shall anything in this Plan exculpate any
party from any liability to the United States Government or any of its agencies or any state

                                             21
19-11425-mkv      Doc 89     Filed 12/06/19 Entered 12/06/19 17:20:28           Main Document
                                           Pg 27 of 42


and local authority whatsoever, including liabilities arising under the Internal Revenue
Bankruptcy Code, the environmental laws or any criminal laws of the United States or any
state and local authority against the Parties referred to herein, or (b) effect a release of any
Claim of Wilmington Trust or any of its affiliates, including, without limitation, any Claim
arising out of or under any guarantees executed in connection with the Class 1 Claim
(collectively, the “Guarantees”), or any environmental law, nor shall anything in Sections
8.2 or 8.3 of the Plan enjoin Wilmington Trust from bringing any Claim, suit or action or
other proceeding under or arising out of the Guarantees or any environmental law, or (c)
limit the liability of the Debtor’s professionals pursuant to Rule 1.8(h)(1) of the New York
Rules of Professional Conduct.

       D.      All Distributions Received in Full and Final Satisfaction

       Except as otherwise set forth in the Plan, all Distributions to be made in accordance with
the Plan on account of Claims, and all rights conferred under the Plan shall be received in full
and final satisfaction of the Estate’s obligations for such Claims as against the Debtor, its
property and the Estate.

VIll. CONDITIONS PRECEDENT

       A.      Conditions Precedent to Confirmation of the Plan

       The following conditions must be satisfied, or otherwise waived in accordance with the
terms of the Plan, on or before the Confirmation Date;

      1.      The Disclosure Statement Approval Order shall have been entered and shall have
become a Final Order; and

        2.     The entry of the Confirmation Order shall be in form and substance reasonably
satisfactory to the Debtor, Wilmington Trust, Titan and the U.S. Trustee’s Office, and shall
contain provisions that, among other things: (i) authorize the implementation of the Plan in
accordance with its terms; (ii) approve in all respects the other settlements, transactions, and
agreements to be effected pursuant to the Plan; (iii) find that the Plan complies with all
applicable provisions of the Bankruptcy Code, including that the Plan was proposed in good faith
and that the Confirmation Order was not procured by fraud; and (iv) establish the Administrative
Claim Bar Date.

       B.      Conditions Precedent to the Plan Effective Date

       The Effective Date shall not occur and no obligations under the Plan shall come into
existence unless each of the following conditions is met or, alternatively, is waived in accordance
with the terms of the Plan, on or before the Effective Date:

        1.      The Bankruptcy Court shall have entered the Confirmation Order, which shall
grant final approval of the Plan;

       2.      The Confirmation Order shall be in full force and effect and not subject to any
stay, modification or injunction;

                                                22
19-11425-mkv      Doc 89     Filed 12/06/19 Entered 12/06/19 17:20:28            Main Document
                                           Pg 28 of 42



        3.     Except to the extent not required under the Confirmation Order or other order of
the Bankruptcy Court, all governmental and material third party approvals and eonsents,
including Bankruptcy Court approval, necessary in connection with the transaetions
contemplated by the Plan shall have been obtained or entered, not be subject to unfulfilled
conditions, and be in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any eompetent authority that eould restrain,
prevent or otherwise impose materially adverse conditions on such transactions;

        4.      All documents and agreements necessary to implement the Plan, will have (a)
been tendered for delivery and (b) been effeeted or executed by all entities party thereto, or will
be deemed executed and delivered by virtue of the effectiveness of the Plan as expressly set forth
herein, and all eonditions precedent to the effectiveness of sueh documents and agreements shall
have been satisfied or waived pursuant to the terms of such documents or agreements; and

        5.      All eonditions to the effectiveness of the Sale Contraet or Credit Bid Agreement,
as applieable, shall have been satisfied.

IX.    RETENTION OF JURISDICTION

       A.      Retention of Jurisdiction

        Notwithstanding the entry of the Confirmation Order or the oecurrenee of the Effeetive
Date, until the Chapter 11 Case is elosed, the Bankruptcy Court shall retain and have original,
but not exelusive, jurisdiction to:

       1.      Ensure that the Plan is consummated, and to enter any Order pursuant to Section
1142(b) of the Bankruptey Code, to compel the Debtor, the Interest holders and any other
neeessary party, to take such action and execute such documents to effectuate the Plan;

      2.     Consider any modifieation of the Plan proposed pursuant to Section 1127 of the
Bankruptey Code and Bankruptcy Rule 3019;

        3.     Allow, disallow, determine, liquidate, classify or establish the priority, secured or
unsecured status of any Claim or Interest, including, without limitation, the resolution of any
request for payment of any Administrative Expense, the resolution of any and all objections to
the allowance or priority of Claims or Interests, and the resolution of any adversary proceeding;

       4.      Grant or deny any and all applieations for allowanee of compensation or
reimbursement of expenses authorized pursuant to the Bankruptcy Code or the Plan, for any
period ending on or before the Effective Date;

        5.     Resolve any motions pending on the Effective Date to assume, assume and assign
or reject any Executory Contract or Unexpired Lease to whieh the Debtor is a party or with
respect to which the Debtor may be liable and to hear, determine and if neeessary, liquidate, any
and all Claims arising therefrom;

      6.      Ensure that Distributions to holders of Allowed Claims and Allowed Interests are
aeeomplished in aeeordance with the provisions of this Plan;

                                                23
19-11425-mkv      Doc 89     Filed 12/06/19 Entered 12/06/19 17:20:28            Main Document
                                           Pg 29 of 42



        7.     Decide or otherwise resolve any and all applications, motions, adversary
proceedings, contested or litigated matters, and any other matters or grant or deny any
applications involving the Debtor that may be pending on the Effective Date;

       8.     Enter such Orders as may be necessary or appropriate to implement or
consummate the provisions of the Plan and all contracts, instruments, releases and other
agreements or documents created in connection with the Plan or Amended Disclosure Statement
or to enforce all orders, judgments, injunctions, and rulings entered in connection with the
Chapter 11 Case;

       9.     Resolve any and all controversies, suits or issues that may arise in connection
with the consummation, interpretation or enforcement of the Plan;

        10.    Modify the Plan before or after the Effective Date pursuant to Section 1127 of the
Bankruptcy Code, or to modify the Amended Disclosure Statement or any contract, instrument,
release or other agreement or document created in connection with the Plan or Amended
Disclosure Statement;

        11.   Remedy any defect or omission or reconcile any inconsistency in any Order, the
Plan, the Amended Disclosure Statement or any contract, instrument, release or other agreement
or document created in connection with the Plan, to the extent authorized herein or in the
Bankruptcy Code;

       12.   Issue any injunctions, enter and implement other Orders or take such other actions
as may be necessary or appropriate to restrain interference by any entity with consummation or
enforcement of the Plan, including the Confirmation Order or any other order of the Bankruptcy
Court;

       13.    Enter and implement such Orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked or vacated;

         14.    Determine any dispute arising under or related to the Plan, including, without
limitation, any dispute concerning the scope or effect of any release or discharge provided for by
the Plan or the Confirmation Order;

        15.    Determine any other matters that may arise in connection with or relate to the
Plan, the Amended Disclosure Statement, the Confirmation Order or any contract, instrument,
release or other agreement or document created in connection with the Plan or Amended
Disclosure Statement;

         16.    To adjudicate any disputes related to the Confirmation Order, the Sale or
alternatively, any auction and sale process as well as disputes relating to the Bid Procedures; and

       17.     Enter a Final Order or decree concluding the Chapter 11 Case.




                                                24
19-11425-mkv     Doc 89     Filed 12/06/19 Entered 12/06/19 17:20:28           Main Document
                                          Pg 30 of 42


       B.      Post-Effective Date Jurisdiction

        Notwithstanding the entry of a final deeree or an order elosing the Chapter 11 Case, the
Bankruptcy Court shall retain jurisdiction to reopen the Chapter 11 Case for the purpose of
enforcing, by injunction or otherwise, the terms of the Plan, the Confirmation Order and any
final decree, including, without limitation, the enforcement of any rights of the Debtor.

X.     CERTAIN TAX CONSEQUENCES OF THE PLAN
       A,      General

     THE DESCRIPTION OF       CERTAIN   FEDERAL    INCOME   TAX
CONSEQUENCES OF THE PLAN PROVIDED BELOW IS LIMITED TO THE
SPECIFIC FEDERAL INCOME TAX MATTERS DESCRIBED HEREIN. IT IS
POSSIBLE THAT ADDITIONAL ISSUES MAY EXIST THAT COULD AFFECT THE
FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN OR OTHER FEDERAL
INCOME TAX MATTERS DISCUSSED HEREIN AND THIS DISCUSSION DOES NOT
CONSIDER OR PROVIDE ANY CONCLUSIONS WITH RESPECT TO ANY SUCH
ADDITIONAL ISSUES. EACH TAXPAYER IS STRONGLY URGED TO SEEK
ADVICE BASED ON THE TAXPAYER’S PARTICULAR CIRCUMSTANCES FROM
SUCH TAXPAYER’S INDEPENDENT TAX ADVISOR.

      THE DESCRIPTION OF        CERTAIN   FEDERAL   INCOME   TAX
CONSEQUENCES OF THE PLAN PROVIDED BELOW IS SOLELY FOR THE
PURPOSE OF COMPLIANCE WITH SECTION 1125(a) OF THE BANKRUPTCY
CODE. THE DESCRIPTION IS BASED ON THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “INTERNAL REVENUE CODE”) TREASURY
REGULATIONS,      JUDICIAL    DECISIONS    AND    ADMINISTRATIVE
DETERMINATIONS, ALL AS IN EFFECT ON THE DATE OF THIS AMENDED
DISCLOSURE STATEMENT. CHANGES IN ANY OF THESE AUTHORITIES OR IN
THEIR INTERPRETATION MAY HAVE RETROACTIVE EFFECT, WHICH MAY
CAUSE THE FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN TO DIFFER
MATERIALLY FROM THE CONSEQUENCES DESCRIBED BELOW. NO RULING
HAS BEEN REQUESTED FORM THE INTERNAL REVENUE SERVICE (THE “IRS”)
AND NO LEGAL OPINION HAS BEEN REQUESTED FROM COUNSEL
CONCERNING ANY TAX CONSEQUENCE OF THE PLAN, AND NO TAX OPINION
OR ADVICE IS GIVEN BY THIS AMENDED DISCLOSURE STATEMENT.

        This deseription does not eover all aspeets of federal income taxation that may be
relevant to the Debtor or holders of Claims. For example, the description does not address issues
of special concern to certain types of taxpayers, such as dealers in securities, life insurance
companies, financial institutions, tax exempt organizations and foreign taxpayers, nor is it
intended to address all of the possible federal income tax consequences to holders of Claims
against the Debtor. This description also does not discuss the possible state tax or non-U.S. tax
consequences that might apply to the Debtor or to holders of Claims.



                                               25
19-11425-mkv         Doc 89   Filed 12/06/19 Entered 12/06/19 17:20:28              Main Document
                                            Pg 31 of 42



        B.      Tax Consequences of Payment of Allowed
                Claims Pursuant to Plan Generally

        The federal income tax consequences of the implementation of the Plan to the holders of
Allowed Claims will depend, among other things, on the consideration to be received by the
holder, whether the holder reports income on the accrual or cash method, whether the holder’s
Claim is Allowed or Disputed on the Effective Date, and whether the holder has taken a bad debt
deduction or a worthless security deduction with respect to its Claim. All holders of Claims are
urged to consult with their tax advisors concerning the tax consequences applicable under the
Plan. Nothing contained herein shall be relied upon as tax advice.

                1.      Recognition of Gain or Loss

        In general, a holder of an Allowed Claim should recognize gain or loss equal to the
amount realized under the Plan in respect of its Claim less the holder’s tax basis in the Claim.
Any gain or loss recognized in the exchange may be long-term or short-term capital gain or loss
or ordinary income or loss, depending upon the nature of the Allowed Claim and the holder, the
length of time the holder held the Claim and whether the Claim was acquired at a market
discount or premium. If the holder realizes a capital loss, the holder’s deduction of the loss may
be subject to limitation. The holder’s tax basis for any property received under the Plan
generally will equal the amount realized.

               2.       Bad Debt or Worthless Security Deduction

        A holder who receives in respect of an Allowed Claim an amount less than the holder’s
tax basis in the Claim may be entitled in the year of receipt (or in an earlier or later year) to a bad
debt deduction in some amount under section 166 of the Internal Revenue Code. The rules
governing the availability, character, timing and amount of bad debt deductions place
considerable emphasis on the facts and circumstances of the holder, the obligor and the
instrument with respect to which a deduction is claims, holders of Allowed Claims, therefore,
are urged to consult their tax advisors with respect to their ability to take such a deduction.

               3.       Receipt ofInterest

        The Plan does not address the allocation of the aggregate consideration to be distributed
to holders between principal and interest and the Debtor cannot make any representations as to
how the IRS will address the allocation of consideration under the Plan. In general, to the extent
that any amount of consideration received by a holder is treated as received in satisfaction of
unpaid interest that accrued during such holder’s holding period, such amount will be taxable to
the holder as interest income (if not previously included in the holder’s gross income and not
otherwise exempt from U.S. federal income tax). Conversely, a holder may be allowed a bad
debt deduction to the extent any accrued interest was previously included in its gross income but
subsequently not paid in full. However, the IRS may take the position that any such loss much
be characterized based on the character of the underlying obligation, such that the loss will be a
capital loss if the underlying obligation is capital asset. Again, holders of Allowed Claims
should address all potential tax implications with their own tax advisors.



                                                 26
19-11425-mkv      Doc 89     Filed 12/06/19 Entered 12/06/19 17:20:28            Main Document
                                           Pg 32 of 42


XL      MISCELLANEOUS PLAN PROVISIONS

        A.     Orders in Aid of Consummation

       Pursuant to Sections 105, 1141, 1142 and 1143 of the Bankruptcy Code, the Bankruptcy
Court may enter one or more Orders in aid of Confirmation directing the implementation of
matters or actions required by the Plan.

        B.     Compliance with Tax Requirements

        In connection with the Plan, the Debtor and/or the Receiver, where applicable, shall
comply with all withholding and reporting requirements imposed by federal, state and local
taxing authorities and Distributions under the Plan shall be subject to such withholding and
reporting requirements; provided, however, that the transfer of any Cash, or other assets or
interests hereunder shall not be subject to any federal, state or local tax to the fullest extent
provided under Section 1146 of the Bankruptcy Code.

       C.      Due Authorization by Claim Holders

        Each and every holder of a classified and/or unclassified Claim who accepts the
Distributions provided for under the Plan warrants that it is the lawful owner of such Claim and
is authorized to accept the Distributions provided for in the Plan and that there are no outstanding
Liens, encumbrances, commitments, agreements, or understandings, express or implied, that may
or can in any way defeat or modify the rights released, conveyed or modified by the Plan, or
obligations undertaken by such Claim holder under the Plan.

       D.      Amendments

        The Debtor reserves the right, in accordance with the Bankruptcy Code and the
Bankruptcy Rules, to amend, modify, or supplement the Plan (i) prior to the entry of the
Confirmation Order, and (ii) after entry of the Confirmation Order, in the manner provided for
by Section 1127 of the Bankruptcy Code or as otherwise permitted by law, in each case, without
additional disclosure pursuant to Section 1125 of the Bankruptcy Code.

        In addition, after the Confirmation Date, so long as such action does not materially and
adversely affect the treatment of holders of Allowed Claims pursuant to the Plan, prior to the
Effective Date, the Debtor may remedy any defect or omission or reconcile any inconsistencies
in this Plan or the Confirmation Order with respect to such matters as may be necessary to carry
out the purposes or effects of the Plan, and any holder of a Claim that has accepted the Plan shall
be deemed to have accepted this Plan as amended, modified, or supplemented.

       E.      Reservation of Rights

       Neither the filing of the Plan, nor any statement or provision contained herein, shall be or
be deemed to be an admission against interest. In the event that the Effective Date does not
occur, neither the Plan nor any statement contained herein may be used or relied upon in any
manner in any suit, action, proceeding or controversy within or outside of this Chapter 11 Case.


                                                27
19-11425-mkv      Doc 89     Filed 12/06/19 Entered 12/06/19 17:20:28             Main Document
                                           Pg 33 of 42


        F.     Revocation or Withdrawal of Plan

        The Debtor reserves the right to revoke or withdraw the Plan at any time prior to the
Effective Date. If the Plan has been revoked or withdrawn prior to the Effective Date, or if
confirmation or the occurrence of the Effective Date does not occur, then: (a) the Plan shall be
null and void in all respects; (b) any settlement or compromise embodied in the Plan, assumption
of executory contracts or unexpired leases affected by the Plan, and any document or agreement
executed pursuant to the Plan shall be deemed null and void; and (c) nothing contained in the
Plan shall (i) constitute a waiver or release of any Claim by or against, or any Interest in, the
Debtor; (ii) prejudice in any manner the rights of the Debtor; or (iii) constitute an admission of
any sort by the Debtor.

        G.     Request for Relief Under Section 1129(b)

        If the Plan is accepted by one or more, but not all, impaired Classes of Claims, the Debtor
may request confirmation under Section 1129(b) of the Bankruptcy Code of any Class of Claims,
subject to any modification of the Plan made pursuant to Section 1127 of the Bankruptcy Code
and Bankruptcy Rule 3019.

        H.     Additional Documents

        Except as otherwise provided in the Plan, on or before the Effective Date, the Debtor may
file with the Bankruptcy Court such agreements and other documents as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the Plan, including, but
not limited to, the Plan Supplement. The Debtor and all holders of Claims receiving
Distributions pursuant to the Plan, and all other parties in interest, shall, prepare, execute, and
deliver an agreements or documents and take any other actions as may be necessary or advisable
to effectuate the provisions and intent of the Plan.

       I.      Section Headings

        The section headings contained in the Plan are for reference purposes only and shall not
affect in any way the meaning or interpretation of the Plan.

       J.      Computation of Time

      In computing any period of time prescribed or allowed by the Plan, the provisions of
Bankruptcy Rule 9006(a) shall apply.

       K.      Successors and Assiens

       The rights, benefits and obligations of any entity named or referred to in the Plan shall be
binding on, and shall inure to the benefit of, any heir, executor, administrator, successor or assign
of such entity.




                                                 28
19-11425-mkv      Doc 89      Filed 12/06/19 Entered 12/06/19 17:20:28           Main Document
                                            Pg 34 of 42


       L.      Notices

        All notices, requests, demands and other communications to be given or made hereunder,
to be effective, shall be in writing (including by electronic or facsimile transmission) and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or made when
actually delivered or, in the ease of notice by facsimile transmission, when received and
telephonically confirmed, addressed as follows:

       1.      if to the Debtor, at Herrick, Feinstein, LLP, 2 Park Avenue, New York, NY
10016, Attention: Steven B. Smith, Esq.;

       2.   if to Wilmington Trust, at Perkins Coie LLP, 1155 Avenue of the Americas, New
York, New York 1036, Attention: Gary Eisenberg, Esq.;

        3.     if to any Claim holder, at (i) the addresses set forth on the Proofs of Claim filed
by such holders; (ii) the addresses set forth in any written notiees of address changes delivered to
the Disbursing Agent after the date of any related Proof of Claim; or (iii) the address reflected in
the Sehedules if no Proof of Claim is filed and the Disbursing Agent has not received a written
notice of a ehange of address; and

       4.      if to any entity that has filed a notice of appearance, at the addresses set forth on
such notice of appearanee.

       M.      Governing Law

        Except to the extent that the Bankruptcy Code or Bankruptey Rules or other Federal law
are applicable, the rights, duties and obligations arising under the Plan shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York, without giving
effect to the principles of conflict of laws thereof

       N.      Severability

        In the event any provision of the Plan is determined to be unenforceable, sueh
determination shall in no way limit or affect the enforceability and operative effect of any or all
other provisions of the Plan.

       O.      Business Day

       In the event that the Plan requires an act to be performed on a day that is not a Business
Day, such act shall be performed on the first Business Day thereafter.

XII.   CONFIRMATION OF PLAN - REQUIREMENTS

        In Order for the Plan to be confirmed, the Bankruptcy Code requires, among other things,
that the Plan be proposed in good faith, that the Debtor disclose specified information eonceming
payments made or promised to insiders, and that the Plan eomply with the applicable provisions
of chapter 11 of the Bankruptcy Code. Section 1129(a) of the Bankruptcy Code also requires
that at least one Class of Claims has aceepted the Plan (“Minimum Voting Threshold”), that

                                                29
19-11425-mkv      Doc 89     Filed 12/06/19 Entered 12/06/19 17:20:28             Main Document
                                           Pg 35 of 42


Confirmation of the Plan is not likely to be followed by the need for further financial
reorganization, and that the Plan be fair and equitable with respect to each Class of Claims that is
impaired under the Plan. The Bankruptcy Court can confirm the Plan if it finds that all of the
requirements of section 1129(a) have been met. The Debtor believes that the Plan meets all of
these required elements. With respect to the so-called “feasibility” test {i.e., that the Plan is not
likely to be followed by the need for further financial reorganization), the Plan maximizes the
value of the Estate and the Debtor believes that it will be able to consummate the Plan fully.

        In the event that a Class of Claims votes to reject the Plan, the Plan does not satisfy all of
the requirements of Section 1129(a) of the Bankruptcy Code. Although the Minimum Voting
Threshold is not met, the Bankruptcy Court nevertheless may confirm the Plan under the “cram
down” provisions of Section 1129(b) of the Bankruptcy Code if all of the other provisions of
Section 1129(a) of the Bankruptcy Code are met. Thus, the Debtor presently intends, to the
extent necessary, (i) to undertake to have the Bankruptcy Court confirm the Plan under the “cram
down” provisions of Section 1129(b) of the Bankruptcy Code, and (ii) to amend the Plan to the
extent necessary to obtain entry of the Confirmation Order.

        In order to confirm a plan over the dissenting vote of an impaired Class under Section
 1129(b) of the Bankruptcy Code that satisfies the remaining provisions of Section 1129(a) of the
Bankruptcy Code, the Bankruptcy Court, on request of the proponent of a plan, “shall” confirm
the Plan if the Plan does not discriminate unfairly, and is fair and equitable with respect to each
Class of Claims that is impaired under, and has not accepted, the Plan. For purposes of Section
1129(b) of the Bankruptcy Code, a Plan is “fair and equitable” with respect to a class of
unsecured creditors if, at a minimum, it satisfies the “absolute priority rule” and the “best
interests of creditors test.”

       A.      Absolute Priority Rule

         To satisfy the absolute priority rule, the Plan must provide that the holder of any Claim
that is junior to the Claims of the dissenting Class will not receive or retain under the Plan on
account of such junior Claim any property unless the Claims of the dissenting Class are paid in
fiill.

        The Debtor believes that the Plan satisfies the absolute priority rule. The Debtor further
believes that all non-accepting impaired Classes will reeeive or retain payment or Distribution, as
the case may be, on account of their Claims, sufficient to permit full satisfaction of such Claims
before junior Classes receive or retain any property on account of such junior Claims.

       B.      Best Interest of Creditors Test; Liquidation Analysis

        Notwithstanding acceptance of the Plan by a voting Class of creditors, in order to confirm
the Plan, the Bankruptcy Court must determine that the Plan is in the best interests of each holder
of a Claim or Interest in any sueh Voting class which has not voted to accept the Plan.
Accordingly, if a voting class does not vote unanimously to accept the Plan, the best interests test
under section 1129(a)(7) of the Bankruptcy Code requires the Bankruptcy Court to find that the
Plan provides to each member of such voting Class a recover on account of the Class member’s
Claim or Interest that has a value, as of the Effective Date, at least equal to the value of the

                                                 30
19-11425-mkv        Doc 89      Filed 12/06/19 Entered 12/06/19 17:20:28                   Main Document
                                              Pg 36 of 42


recovery that each such Class member would receive if the Debtor was liquidated under chapter
7.

         In a typical chapter 7 case, a trustee is elected or appointed to liquidate a debtor’s assets
for distribution to creditors in accordance with the priorities set forth in the Bankruptcy Code.
Generally, secured creditors are paid first from the proceeds of sales of the properties securing
their liens. If any assets are remaining in the bankruptcy estate after satisfaction of secured
creditors’ claims from their collateral, administrative expenses are next to receive payment.
Unsecured creditors are paid from any remaining sales proceeds, according to their respective
priorities. Unsecured creditors with the same priority share in proportion to the amount of their
allowed claims in relationship to the total amount of allowed claims held by all unsecured
creditors with the same priority. Finally, equity interest holders receive the balance that remains,
if any, after all creditors are paid.

        Here, the Debtor believes that the Plan satisfies the best interests test, because, among
other things, the recoveries expected to be available to holders of Allowed Claims under the Plan
will be greater than the recoveries expected to be available through a chapter 7 liquidation. The
primary advantages of the Plan over a chapter 7 liquidation are as follows:

        (i)     A Refinancing or Reinstatement Will Provide
                Greater Recoveries Than a Chapter 7 Liquidation

        Pursuing the Plan within chapter 11 affords the Debtor the opportunity to identify
transactions other than just a sale, such as a Refinancing or Reinstatement. Under chapter 7,
however, a trustee can only consider the sale option. For the following reasons, the Refinancing
and Reinstatement options will provide greater recoveries than a chapter 7 liquidation:

               (a)     The Sale. In a chapter 7 liquidation, the full amount of Wilmington
Trust’s claim - north of $34 million - would have to get paid first, before any other claim could
receive any distribution. Based on the presentations and projections the Debtor received from
several real estate brokers it interviewed before deciding to retain Rosewood, the Debtor was
advised that a sale of the Property in its current near-vacant state could yield a sale price of
anywhere between $27 million to $28 million.^ Under that valuation, the only creditor who will
receive any recovery will be Wilmington Trust; Titan and all other unsecured creditors will
receive no recovery.

               (b)     Refinancing. Under a Refinancing, (1) Wilmington Trust’s Allowed
Claim will be paid in full, (2) Titan’s Allowed Claim will be paid in full, (3) the Allowed Claims
of all unsecured creditors will be paid in full, and (4) the Debtor’s assets, including the Property,
would vest in the Debtor.



^ See the Declaration Of Gary Tse In Support Of Objection Of C.T.W. Realty Corp. To Motion To Terminate
  Debtor’s Exclusive Period Under Section 11. U.S.C. § 1121 which is attached as Exhibit A to the Objection Of
  C. T. W. Realty Corp. To The Motion Of Wilmington Trust, N.A. To Terminate Exclusive Period Of Debtor
  Pursuant To 11 U.S.C. § 1121(d)(1), dated July 16, 2019, and can be found on the Docket in the Chapter 11 Case
  at Docket No. 34.

                                                      31
19-11425-mkv         Doc 89   Filed 12/06/19 Entered 12/06/19 17:20:28          Main Document
                                            Pg 37 of 42



              (c)     Reinstatement. Under a Reinstatement, (1) Wilmington Trust’s Allowed
Secured Claim will be Reinstated, (2) Titan’s Allowed Claim will be paid in full, (3) the Allowed
Claims of unsecured creditors will be paid in full and (4) the Debtor’s assets, including the
Property, would vest in the Debtor.

        Thus, because the Debtor’s ability to pursue a Refinancing or a Reinstatement of
Wilmington Trust’s Allowed Secured Claim will be lost in the event of a conversion to chapter
7, creditors stand to receive greater recoveries under the Plan than through a chapter 7
liquidation.

       (ii)    A Sale Pursuant to the Plan Will Provide
               Greater Recoveries Than a Chapter 7 Liquidation

       Pursuing the sale of the Property as proposed in the Plan will provide far greater
recoveries than pursuing the sale of the Property through a chapter 7 liquidation for the following
reasons:

               (a)      The Retention of Rosewood Realty Group

        The Debtor has retained Rosewood, a leading real estate broker with significant
experience and expertise in marketing and selling properties similar to the Property in this case,
to conduct the Marketing Period with respect to the Property in order to solicit bids to purchase
the Property pursuant to the Bid Procedures. In fact. Rosewood has been ranked the number one
single office investment sales firm in New York City in transaction volume from 2007 to 2019,
and the firm has reached over $3.2 Billion in sales per year and its principals have sold over
3,000 buildings. And Rosewood has advised the Debtor that a sale of the Property pursuant to
the Debtor’s Plan would be a better way to maximize the return for creditors as opposed to a sale
under chapter 7.

               (b)      The Chapter 11 Transfer Tax Exemption

       Section 1146(a) of the Bankruptcy Code allows debtors, in chapter 11 only, to avoid
paying stamp taxes or similar taxes on assets transferred pursuant to a confirmed chapter 11 plan
of reorganization. In a chapter 7 case, however, there is no such transfer tax exemption.
Rosewood has advised the Debtor that the transfer tax savings in this case will be approximately
2.8% if the sale closes after confirmation of the Plan in chapter 11.

              (c)       Additional Costs and Delay

        First, liquidating the Debtor’s estate under chapter 7 would likely provide a smaller
distribution to creditors because of the fees and expenses which would be incurred during a
chapter 7 liquidation. Rosewood has advised the Debtor that (a) the typical chapter 7 trustee fee
would be about 3% of the amount disbursed, assuming that there is any distribution to unsecured
creditors, and (b) there would also be an additional layer of expenses if the case were converted
to chapter 7 as a trustee would have to retain his or her own counsel and accountants in order to
carry out the trustee’s duties and responsibilities.



                                               32
19-11425-mkv        Doc 89   Filed 12/06/19 Entered 12/06/19 17:20:28             Main Document
                                           Pg 38 of 42


        Second, in addition to increased fees and expenses, liquidating the Debtor’s estate under
chapter 7 will result in significant delay considering (a) Rosewood has already eommenced its
effort to market the Property and (b) a chapter 7 trustee will have to retain its own professionals
who will need time to familiarize themselves with the Chapter 11 Case.

        Third, Rosewood has advised the Debtor that the bottom line difference in costs and
savings between a sale under the Debtor’s chapter 11 Plan and a chapter 7 liquidation sale could
be as high as $1.5 million to $2.5 million. That would be in addition to the fees and expenses
associated with the delays that would inevitably result if the case were eonverted to chapter 7.

        Thus, in light of the foregoing, the Debtor believes the Plan satisfies the “best interests of
creditors test,’’ and, indeed, that the Plan is in the best interest of creditors.

XIII. PLAN RELATED RISK FACTORS AND ALTERNATIVES
      TO CONFIRMATION AND CONSUMMATION OF THE PLAN

       A.      Certain Bankruptcy-Related Considerations

               1.      Parties in Interest May Object to the Debtor’s Classification of Claims

        Section 1122 of the Bankruptcy Code provides that a plan may place a claim in a
particular class only if such claim is substantially similar to the other claims in such class. The
Debtor believes that the classification of Claims under the Plan complies with the requirements
set forth in the Bankruptcy Code. However, there can be no assurance that the Bankruptcy Court
will reach the same conclusion.

               2.      Risk ofPlan Not Being Confirmed

       Although the Debtor believes that the Plan will satisfy all requirements necessary for
eonfirmation by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will
reach the same conclusion. There can also be no assurance that modifications of the Plan will
not be required for Confirmation, that any negotiations regarding such modifications would not
adversely affect the holders of the Allowed Claims or that any such modifications would not
necessitate the re-solicitation of votes.

               3.      Nonconsensual Confirmation

        As set forth above, in the event any impaired class of claims does not accept a plan, a
bankruptcy court may nevertheless confirm such plan at the proponent’s request if at least one
impaired elass has accepted the plan (with such acceptance being determined without including
the acceptance of any “insider” in such class) and, as to each impaired class which has not
accepted the plan, the bankruptcy court determines that the plan “does not discriminate unfairly”
and is “fair and equitable” with respect to non-accepting impaired classes.

        In the event that any Impaired Class of Claims fails to accept the Plan in accordance with
section 1129(a)(8) of the Bankruptcy Code, the Debtor reserves the right to seek nonconsensual
confirmation of the Plan in accordance with section 1129(b) of the Bankruptcy Code.


                                                 33
19-11425-mkv        Doc 89   Filed 12/06/19 Entered 12/06/19 17:20:28            Main Document
                                           Pg 39 of 42


               4.      Risks that Conditions to Effectiveness Will Not Be Satisfied

       Article XI of the Plan eontains certain conditions precedent to the effectiveness of the
Plan. There can be no assurances that the conditions contained in Article XI will be satisfied.

               5.      Claims Objections/Reconciliation Process

        The Debtor reserves the right to objeet to the amount of any Claim, except as provided in
the Plan. The estimates set forth herein cannot be relied on by any holder of a Claim whose
Claim is subject to an objection. Any such holder of a Claim may not receive its specified share
of the estimated distributions described in the Disclosure Statement.

       B.      Alternatives to the Plan and Consequences of Rejection

        Among the possible consequences if the Plan is rejected or if the Bankruptcy Court
refuses to confirm the Plan are the following: (i) Wilmington Trust is likely to file its own plan
focusing exclusively on the sale of the Property, and excluding Refinancing and Reinstatement;
or (ii) the Chapter 11 Case could be converted to a liquidation case under chapter 7 of the
Bankruptcy Code.

               1.      Alternative Plan

               a.     With respect to an alternative plan, the Debtor has explored various
alternative scenarios and believes that the Plan enables the holders of Claims to realize the
maximum recovery under the circumstances. The Debtor believes that the Plan is the best plan
that can be proposed and serves the best interests of the Debtor and other parties-in-interest.

               b.      Wilmington Trust believes that it can propose a plan that will provide
greater value to creditors. The Debtor disputes this assertion because the plan that Wilmington
Trust has indicated it intends to file would simply cut out the Debtor’s right to seek a
Refinancing or Reinstatement, and “piggy-back” on the Sale process the Debtor has already
proposed in its Plan. If the Debtor can successfully Reinstate Wilmington Trust’s Allowed
Claim, holders of Allowed unsecured Claims will receive a 100% recovery on account of their
claims. Thus, the Debtor believes that its Plan, which preserves Reinstatement, preserves the
Debtor’s optionality and will maximize value for all creditors.

               2.      Chapter 7 Liquidation

        As diseussed above in Section XII(B), the Debtor believes that the Plan satisfies the best
interests test, because, among other things, the recoveries expected to he available to holders of
Allowed Claims under the Plan will be greater than the reeoveries expected to he available
through a chapter 7 liquidation.

XIV.   PROCEDURES FOR VOTING ON PLAN

        As noted above, pursuant to the Bankruptcy Code, a plan groups various claims into
classes, each consisting of parties having similar legal rights in relation to a debtor. Each class
may then be treated as either “impaired” or “unimpaired” under a plan. There are three ways in

                                                34
19-11425-mkv      Doc 89     Filed 12/06/19 Entered 12/06/19 17:20:28             Main Document
                                           Pg 40 of 42


 which a plan may leave a claim or interest “unimpaired.” First, a plan may not propose to alter
 the legal, equitable or contractual rights of the holder of the claim or interest. Second, all
 defaults (excluding those covered by Section 365(b)(2) of the Bankruptcy Code) may be cured
 and the original terms of the obligation reinstated. Third, a plan may provide for the payment in
 full of the obligation to the holder of the claim or interest. If a class is unimpaired, then it is
 conclusively presumed to vote in favor of a plan.

        An Impaired Class that would receive nothing under a plan is deemed to have rejected
such a plan.

         An Impaired Class that is proposed to receive any Distribution has the right to vote, as a
class, to accept or reject the plan. A Class of creditors accepts a plan if more than one-half (1/2)
of the ballots that are timely received form members of such Class, representing at least two-
thirds (2/3) of the dollar amount of Claims for which ballots are timely received, vote in favor of
such plan. Section 1126(e) of the Bankruptcy Code provides that a creditor’s vote may be
disregarded if the Bankruptcy Court determines, after notice and a hearing, that the creditor’s
vote either to accept or reject a plan was not solicited or case in good faith, or in compliance with
the Bankruptcy Code. A plan under which any Class of Claims is Impaired may be confirmed by
the Bankruptcy Court only if it has been accepted by at least one such Class.

        Each holder of an Allowed Claim in an Impaired Class which retains or receives property
under the Plan shall be entitled to vote separately to accept or reject the Plan and shall indicate
such vote on a duly executed and delivered Ballot as provided in such order as is entered by the
Bankruptcy Court establishing certain procedures with respect to the solicitation and tabulation
of votes to accept or reject the Plan, or any other order or orders of the Bankruptcy Court.

        Holders of Claims in an Impaired Class entitled to vote will receive, together with this
Amended Disclosure Statement, a Ballot to be used in voting to accept or reject the Plan. Voting
instructions will accompany the Ballot.

        Each creditor should first carefully review this Amended Disclosure Statement and the
Plan. The Creditor should then complete the portions of the Ballot indicating the Class or
Classes in which the creditor’s Claim falls and the total dollar amount of the Claim. If the
creditor’s Claim falls into more than one Class, then the creditor should list each Class and state
the dollar amount of the Claims which belongs in each Class. It is critical that the Class(es) and
amounts of the Claim be correct stated on the Ballot, so that the creditor’s vote can be properly
counted.

        Next, the creditor should mark in the space provided on the Ballot whether the creditor
wishes to accept or to reject the Plan. Please be sure to fill in the name of the creditor for whom
the Ballot is being filed. Finally, the Ballot must be signed by the creditor, or by an officer,
partner, or other authorized agent of the creditor. Please note that the Debtor reserves the right to
object to the allowance, designation of Class and/or allowable amount of any Claim set forth in a
Ballot for purposes of voting and/or Distribution under the Plan.

       Completed and signed Ballots should be returned by first class mail to the Debtor’s
counsel at the below address in the enclosed self-addressed return envelope:

                                                 35
19-11425-mkv     Doc 89     Filed 12/06/19 Entered 12/06/19 17:20:28           Main Document
                                          Pg 41 of 42


                                    Herrick, Feinstein LLP
                                         2 Park Avenue
                                    New York, NY 10016
                                   Attention: Larisa Poretsky

Completed Ballots should be returned as soon as possible, and, in any event so that they are
RECEIVED NO LATER THAN FEBRUARY 4, 2020 AT 4:00 P.M. ANY BALLOTS WHICH
ARE RECEIVED BY THE DEBTOR AETER THIS DEADLINE SHALL NOT BE COUNTED
IN DETERMINING ACCEPTANCE OR REJECTION OF THE PLAN.

XV.    CONFIRMATION HEARING

       The Confirmation Hearing will be held by the Honorable Mary Kay Vyskocil, United
States Bankruptcy Judge, on February 13, 2020 at 10:00 a.m., in the United States Bankruptcy
Court, Southern District of New York, One Bowling Green, New York, NY 10004. At that
hearing, the Bankruptcy Court will decide whether the Plan should be confirmed and will hear
and decide any and all objections to the Plan. Any creditor, or other party in interest who wishes
to object to Confirmation of the Plan, or to the classification of Claims provided in the Plan,
must, not later than 4:00 p.m. on February 6, 2020, file an objection with the Clerk of the
United States Bankruptcy Court, Southern District of New York, One Bowling Green, New
York, New York, 10004, and serve a copy of the objection on the following persons: (i) The
Office of the United States Trustee for the Southern District of New York, 201 Varick Street,
Suite 1006, New York, NY 10014, Attention: Mr. Benjamin J. Higgins, Esq.; (ii) counsel to the
Debtor: Herrick, Feinstein LLP, 2 Park Avenue, New York, NY 10016, Attention: Steven B.
Smith, Esq.; (iii) counsel to Wilmington Trust: Perkins Coie LLP, 1155 Avenue of the Americas,
New York, NY 10036, Attention: Gary F. Eisenberg, Esq.

       Any objections to the Plan which are not filed and served by the above date may not be
considered by the Bankruptcy Court. Any person or entity who files an objection to
Confirmation of the Plan or to the classification of Claims provided in the Plan must also attend
the Confirmation Hearing, either in person or through counsel.

       If the Plan if confirmed, its provisions will bind the Estate and any and all Persons,
including all holders of Claims, whether or not the Claim of such holder is impaired under the
Plan and whether or not the holder has, either individually or by a Class, voted to accept the
Plan.

XVI. RECOMMENDATION

       The Debtor believes that the Plan provides for the fair and equitable treatment of the
Debtor’s creditors and therefore recommends that creditors vote to accept the Plan.




                                               36
      19-11425-mkv   Doc 89   Filed 12/06/19 Entered 12/06/19 17:20:28   Main Document
                                            Pg 42 of 42


C.T.W REALTY CORP.



By;
                f se. Managing Member

HERRICK, FEINSTEIN LLP


BvJs/Steven B. Smith
   Steven B. Smith
  Meaghan Milan
  2 Park Avenue
  New York, New York 10016
  Tel: 212.592.1400
  Fax: 212.592.1500
  Email: ssmith@hemick.com
  Email: mmi 11 an@herrick.com

  Attorneysfor the Debtor




                                          37
